Exhibit 10.01

EXECUTION COPY

Published CUSIP Number:

Deal                        L7000JAA8

Revolver                L7000JAB6

AMENDED AND RESTATED CREDIT AGREEMENT

($3,500,000,000 Five Year Revolving Credit Facility)

dated as of

December 12, 2018

among

MEDTRONIC GLOBAL HOLDINGS S.C.A.

and

CERTAIN SUBSIDIARIES,

as Borrowers,

and

MEDTRONIC, INC.

and

MEDTRONIC PLC,

as Guarantors,

THE LENDERS PARTY HERETO,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK, N.A.

DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA,

HSBC SECURITIES (USA) INC. and MIZUHO BANK, LTD.,

as Joint Lead Arrangers and Joint Bookrunners

CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC., JPMORGAN CHASE BANK,

N.A., BARCLAYS BANK PLC, GOLDMAN SACHS BANK USA, HSBC BANK USA,

NATIONAL ASSOCIATION and MIZUHO BANK, LTD.,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

 

Article I Definitions

     1  

Section 1.01.

 

Defined Terms.

     1  

Section 1.02.

 

Classification of Loans and Borrowings.

     24  

Section 1.03.

 

Terms Generally.

     24  

Section 1.04.

 

Accounting Terms; GAAP.

     24  

Section 1.05.

 

Exchange Rates; Currency Equivalents.

     25  

Section 1.06.

 

Additional Alternative Currencies.

     25  

Section 1.07.

 

Change of Currency

     26  

Section 1.08.

 

Times of Day

     27  

Section 1.09.

 

Letter of Credit Amounts

     27  

Article II The Credits

     27  

Section 2.01.

 

Commitments.

     27  

Section 2.02.

 

Loans and Borrowings.

     27  

Section 2.03.

 

Requests for Borrowings.

     28  

Section 2.04.

 

[Reserved]

     29  

Section 2.05.

 

Letters of Credit.

     29  

Section 2.06.

 

Funding of Borrowings.

     40  

Section 2.07.

 

Interest Elections.

     41  

Section 2.08.

 

Termination and Reduction of Commitments.

     42  

Section 2.09.

 

Repayment of Loans; Evidence of Debt.

     43  

Section 2.10.

 

Prepayment of Loans.

     44  

Section 2.11.

 

Fees.

     45  

Section 2.12.

 

Interest.

     45  

Section 2.13.

 

Alternate Rate of Interest.

     46  

Section 2.14.

 

Increased Costs.

     48  

Section 2.15.

 

Break Funding Payments.

     50  

Section 2.16.

 

Taxes.

     50  

Section 2.17.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     52  

Section 2.18.

 

Mitigation Obligations; Replacement of Lenders.

     54  

Section 2.19.

 

Increase in the Aggregate Commitments.

     55  

Section 2.20.

 

Extension of Maturity Date.

     57  

Section 2.21.

 

Cash Collateral.

     59  

Section 2.22.

 

Defaulting Lenders.

     61  

Section 2.23.

 

Designated Borrowers.

     63  

Article III Representations and Warranties

     65  

Section 3.01.

 

Organization; Powers.

     65  

Section 3.02.

 

Authorization; Enforceability.

     65  

Section 3.03.

 

Governmental Approvals; No Conflicts.

     65  

 

i



--------------------------------------------------------------------------------

Section 3.04.

 

Financial Condition; No Material Adverse Change.

     65  

Section 3.05.

 

[Reserved].

     66  

Section 3.06.

 

Litigation and Environmental Matters.

     66  

Section 3.07.

 

Compliance with Laws; Sanctions; Anti-Corruption.

     66  

Section 3.08.

 

Investment Company Status.

     67  

Section 3.09.

 

Taxes.

     67  

Section 3.10.

 

ERISA.

     67  

Section 3.11.

 

Disclosure.

     67  

Section 3.12.

 

Federal Regulations.

     68  

Section 3.13.

 

Purpose of Loans.

     68  

Section 3.14.

 

EEA Financial Institutions.

     68  

Article IV Conditions

     68  

Section 4.01.

 

Closing Conditions.

     68  

Section 4.02.

 

Each Credit Event.

     70  

Article V Affirmative Covenants

     70  

Section 5.01.

 

Financial Statements and Other Information.

     71  

Section 5.02.

 

Notices of Material Events.

     72  

Section 5.03.

 

Existence; Conduct of Business.

     73  

Section 5.04.

 

Payment of Taxes.

     73  

Section 5.05.

 

Maintenance of Properties; Insurance.

     73  

Section 5.06.

 

Books and Records; Inspection Rights.

     73  

Section 5.07.

 

Compliance with Laws.

     74  

Section 5.08.

 

Use of Proceeds.

     74  

Section 5.09.

 

Maintenance of Accreditation, Etc.

     74  

Article VI Negative Covenants

     74  

Section 6.01.

 

Indebtedness.

     74  

Section 6.02.

 

Liens.

     75  

Section 6.03.

 

Fundamental Changes.

     77  

Section 6.04.

 

Business Activity.

     78  

Section 6.05.

 

Sanctions.

     78  

Section 6.06.

 

Anti-Corruption Laws; Anti-Money Laundering Laws.

     78  

Article VII Events of Default

     78  

Section 7.01.

 

Events of Default.

     78  

Article VIII The Administrative Agent

     81  

Section 8.01.

 

Appointment and Authority.

     81  

Section 8.02.

 

Rights as a Lender.

     81  

Section 8.03.

 

Exculpatory Provisions.

     82  

Section 8.04.

 

Reliance by Administrative Agent.

     83  

 

ii



--------------------------------------------------------------------------------

Section 8.05.

 

Delegation of Duties.

     83  

Section 8.06.

 

Resignation of Administrative Agent.

     83  

Section 8.07.

 

Non-Reliance on Administrative Agent and Other Lenders.

     85  

Section 8.08.

 

No Other Duties., Etc.

     85  

Section 8.09.

 

Administrative Agent May File Proofs of Claim.

     85  

Section 8.10.

 

Indemnification of Administrative Agent.

     86  

Section 8.11.

 

Guaranty Matters

     87  

Section 8.12.

 

Certain ERISA Matters

     87  

Article IX

     89  

Section 9.01.

 

The Guaranty.

     89  

Section 9.02.

 

Nature of Guaranty Unconditional.

     89  

Section 9.03.

 

Discharge Only Upon Payment in Full; Reinstatement in Certain Circumstances.

     90  

Section 9.04.

 

Waiver by the Borrowers.

     90  

Section 9.05.

 

Subrogation.

     91  

Section 9.06.

 

Stay of Acceleration.

     91  

Section 9.07.

 

Limitation on Obligations Guaranteed.

     91  

Section 9.08.

 

Scheme.

     91  

Section 9.09.

 

Additional to Other Documents.

     92  

Article X Miscellaneous

     92  

Section 10.01.

 

Notices.

     92  

Section 10.02.

 

Waivers; Amendments.

     94  

Section 10.03.

 

Expenses; Indemnity; Damage Waiver.

     95  

Section 10.04.

 

Successors and Assigns.

     97  

Section 10.05.

 

Survival.

     101  

Section 10.06.

 

Counterparts; Integration; Effectiveness.

     101  

Section 10.07.

 

Severability.

     102  

Section 10.08.

 

Right of Setoff.

     102  

Section 10.09.

 

Governing Law; Jurisdiction; Consent to and Appointment for Service of Process.

     102  

Section 10.10.

 

WAIVER OF JURY TRIAL.

     103  

Section 10.11.

 

Headings.

     104  

Section 10.12.

 

Confidentiality.

     104  

Section 10.13.

 

Patriot Act Notice.

     105  

Section 10.14.

 

Electronic Execution of Assignments and Certain Other Documents.

     105  

Section 10.15.

 

No Advisory or Fiduciary Responsibility.

     105  

Section 10.16.

 

Judgment Currency.

     106  

Section 10.17.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

     106  

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 6.01 – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 10.01 – Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Form of Borrowing Request

Exhibit C – Form of Interest Election Request

Exhibit D – Form of Designated Borrower Request and Assumption Agreement

Exhibit E – Form of Designated Borrower Notice

 

iv



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 12, 2018

MEDTRONIC GLOBAL HOLDINGS S.C.A., a partnership limited by shares (société en
commandite par actions) incorporated under the laws of the Grand-Duchy of
Luxembourg having its registered office at 1, rue du Potager, L-2347,
Luxembourg, and registered with the Luxembourg trade and companies register
under the number B 191 129 (the “Company”), certain Subsidiaries of Parent party
hereto pursuant to Section 2.23 (each a “Designated Borrower” and, together with
the Company, the “Borrowers” and each, a “Borrower”), MEDTRONIC, INC., a
Minnesota corporation (“Medtronic”), MEDTRONIC PLC, an Irish public limited
company (“Parent”), the Lenders party hereto and BANK OF AMERICA, N.A. (“Bank of
America”), as Administrative Agent and Issuing Bank, hereby agree as follows:

PRELIMINARY STATEMENT. Medtronic, the Company, Parent, the lenders parties
thereto and Bank of America, as agent, have agreed to amend and restate that
certain Amended and Restated Credit Agreement dated as of November 7, 2014 (as
amended to date, the “Existing Credit Agreement”) in the form of this Amended
and Restated Credit Agreement (the “Credit Agreement”). Subject to the
satisfaction of the conditions set forth in Section 4.01, Medtronic, the
Company, Parent, the Lenders party thereto and Bank of America as Administrative
Agent and Issuing Bank, desire to amend and restate the Existing Credit
Agreement as herein set forth and in connection with such amendment and
restatement, to substitute as lenders the Lenders listed on Schedule I hereto.

ARTICLE I

Definitions

Section 1.01.    Defined Terms.

As used in this Credit Agreement, the following terms have the meanings
specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Act” means the Companies Act 2014 of Ireland, as amended.

“Administrative Agent” means Bank of America, in its capacity as administrative
agent for the Lenders hereunder, and its successors in such capacity.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.01 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent-Related Persons” means the Administrative Agent (including any successor
agent), together with its Affiliates (including, in the case of Bank of America,
in its capacity as the Administrative Agent, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, as an Arranger), and the officers, directors, employees,
agents and attorneys-in-fact of such Persons and Affiliates.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate plus 1.00%. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively. If the Base Rate is being used as an
alternate rate of interest pursuant to Section 2.13 hereof, then the Base Rate
shall be the greater of clauses (a) and (b) above and shall be determined
without reference to clause (c) above. If the Alternate Base Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this Credit
Agreement.

“Alternative Currency” means each of the following currencies: Euro, Sterling,
Canadian Dollars, and Yen, together with each other currency (other than
Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the total Commitments
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day (a) with respect to ABR Loans, a percentage
per annum equal to the rate described in clause (b) minus 1.00% per annum, but
not less than 0.00%, (b) with respect to Eurocurrency Loans, the applicable rate
per annum set forth below (in basis points) under the caption “Eurocurrency
Spread”, or (c) with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below (in basis points) under the caption
“Commitment Fee Rate”, in each case based upon the ratings by Moody’s and S&P,
respectively, applicable on such date to the Index Debt:

 

Category

  

Moody’s/S&P Rating

   Eurocurrency
Spread      Commitment
Fee Rate  

I

   Greater than or equal to Aa3/AA-      50.0        4.5  

II

   Greater than or equal to A1/A+ but less than Aa3/AA-      62.5        5.5  

III

   Greater than or equal to A2/A but less than A1/A+      75.0        6.5  

IV

   Greater than or equal to A3/A- but less than A2/A      100.0        9.0  

V

   Less than or equal to Baa1/BBB+      112.5        11.0  

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category V; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Applicant Borrower” has the meaning specified in Section 2.23.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Citibank, N.A., Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A.,
Barclays Bank PLC, Goldman Sachs Bank USA, HSBC Securities (USA) Inc. and Mizuho
Bank, Ltd. in its capacity as joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning specified in Section 2.19(d).

“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).

“Availability Period” means the period from and including the Closing Date to
but excluding the Maturity Date.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing); provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the maximum stated amount of such Letter of Credit after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” has the meaning set forth in the introductory statements
hereto.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

4



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” and “Borrowers” each has the meaning set forth in the introductory
statements hereto.

“Borrowing” means Loans of the same Type, in the same currency, made, converted
or continued on the same date and in the case of Eurocurrency Loans, as to which
a single Interest Period is in effect.

“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, in substantially the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Financial
Officer of the applicable Borrower.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Loan, means any such day that is also a London
Banking Day;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro
to be carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Credit Agreement in respect of any such Eurocurrency Loan (other than any
interest rate settings), means any such day on which banks are open for foreign
exchange business in the principal financial center of the country of such
currency.

 

5



--------------------------------------------------------------------------------

“Canadian Dollars” and “CN$” mean the lawful currency of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the date hereof, and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the date hereof.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent or the Issuing
Banks (as applicable) and the Lenders, as collateral for LC Exposure or
obligations of Lenders to fund participations in respect thereof (as the context
may require), cash or deposit account balances or, if the Issuing Bank
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the applicable Issuing
Bank. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”), (b)
Dollar denominated (or foreign currency fully hedged) time deposits,
certificates of deposit, Eurocurrency time deposits and Eurocurrency
certificates of deposit of (x) any domestic commercial bank of recognized
standing having capital and surplus in excess of $250,000,000 or (y) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 364 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or commercial paper or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-2 (or the equivalent thereof) or
better by S&P or P-2 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a bank or trust company (including a Lender) or a recognized securities
dealer having capital and surplus in excess of $500,000,000 for direct
obligations issued by or fully guaranteed by the United States of America,
(e) obligations of any state of the

 

6



--------------------------------------------------------------------------------

United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment and
(f) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of Parent; (b) over any period of 12 months, a
majority of the members of the board of directors of Parent cease to be composed
of individuals (i) who were members of that board on the first day of such
period, (ii) whose election or nomination to that board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or (iii) whose election
or nomination to that board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board (with such approval either by a specific vote or
by approval of Parent’s proxy statement in which such member was named as a
nominee for election as a director); or (c) after the Closing Date, the failure
of any Borrower to be a direct or indirect wholly-owned subsidiary of Parent.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Credit Agreement, (b) any change in any law, rule or regulation or
in the interpretation or application thereof by any Governmental Authority after
the date of this Credit Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.14(b), by any lending office of such Lender
or by such Lender’s or such Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Credit Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i)
“Change in Law” shall include all requests, rules, guidelines or directives
issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives concerning
capital adequacy promulgated by the Bank for International Settlements, the
Basel Committee on Banking Regulations and Supervisory Practices (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, regardless of the date adopted,
issued, promulgated or implemented and (ii) no Lender shall be entitled to seek
compensation for costs incurred under clause (i) above if it shall not be the
general policy of such Lender at such time to seek compensation from other
borrowers whose transactions with such Lender are similarly affected by the
change in circumstances giving rise to such costs and the applicable Lender is
generally not seeking such compensation from such borrower (but no Lender shall
be required to disclose any confidential or proprietary information to confirm
the foregoing).

“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived.

 

7



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Revolving Credit Exposure hereunder, as such commitment may be reduced
from time to time pursuant to Section 2.08 or increased pursuant to
Section 2.19. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable.

“Commitment Date” has the meaning specified in Section 2.19(b).

“Commitment Increase” has the meaning specified in Section 2.19(a).

“Company” has the meaning set forth in the introductory statements hereto.

“Consenting Lender” has the meaning specified in Section 2.20(b).

“Consolidated Net Tangible Assets” means at any date of determination, the
aggregate amount of total assets which would appear on the consolidated balance
sheet of Parent (less applicable reserves and other properly deductible items)
after deducting therefrom (a) all current liabilities (excluding any
indebtedness for money borrowed having a maturity of less than 12 months from
the date of the then most recent consolidated balance sheet of Parent but which
by its terms is renewable or extendible beyond 12 months from such date at the
option of the borrower) and (b) all goodwill, trade names, patents, unamortized
debt discount and expense and any other like intangibles, all as set forth on
Parent’s then most recent consolidated balance sheet and computed in accordance
with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Agreement” has the meaning set forth in the introductory statements
hereto.

“Credit Documents” means a collective reference to this Credit Agreement, each
Designated Borrower Request and Assumption Agreement, the promissory notes, if
any, each Issuer Document, any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.21 and all other related
agreements and documents issued or delivered hereunder or thereunder or pursuant
hereto or thereto and any amendments, modifications or supplements hereto or to
any other Credit Document or waivers hereof or to any other Credit Document and
“Credit Document” means any one of them.

 

8



--------------------------------------------------------------------------------

“Credit Parties” means the Borrowers and the Guarantors.

“Debtor Relief Laws” means the U.S. Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, examinership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, passage of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its (i) Loans unless such Lender notifies the Administrative Agent and the
Company in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied or
(ii) participations in respect of Letters of Credit, within three Business Days
of the date required to be funded by it hereunder, (b) has notified the Company
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Company, to confirm in writing in a manner
reasonably satisfactory to the Administrative Agent and the Company that it will
comply with its funding obligations hereunder, provided that such Lender shall
cease to be a Defaulting Lender upon the Administrative Agent’s receipt of such
written confirmation, or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority, so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive

 

9



--------------------------------------------------------------------------------

and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Company and each
Lender promptly following such determination.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.23.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.23.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country or territory itself is the subject of any Sanctions that
broadly prohibit dealings with that country, region or territory.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in any reports, schedules, forms, proxy
statements, prospectuses (including prospectus supplements), registration
statements and other information filed with the SEC or furnished to the SEC
pursuant to the Securities Exchange Act of 1934, in each case, filed or
furnished before the Closing Date and which are available to the Lenders before
the Closing Date.

“Disqualified Lender” means a Lender that has failed to provide U.S. Internal
Revenue Service forms and other customary documentation certifying as to such
Lender’s tax residence, or that has failed to establish that it would be
entitled to full exemption from U.S. federal withholding tax with respect to
payments of interest on the Loans if the Company were a U.S. resident for U.S.
tax purposes, in each case on or prior to the date of its execution and delivery
of this Credit Agreement or on the date of the Assumption Agreement or the
Assignment and Assumption pursuant to which it becomes a Lender, as applicable.

“Dollars” or “$” refers to lawful money of the United States of America.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as reasonably determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
or (c) any financial institution established in an EEA Member Country that is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

10



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning specified in Section 2.19(c).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Parent or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any Plan fails to
satisfy the minimum funding requirements described in Section 302 or 303 of
ERISA or Section 412 of the Code; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by Parent
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by Parent or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by Parent or any of its ERISA Affiliates of any
liability with respect to the

 

11



--------------------------------------------------------------------------------

withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Parent or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent or any ERISA Affiliate of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent or in reorganization, or in endangered
or critical status, within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate based on clause (a) of the definition of “LIBO Rate”. Eurocurrency
Loans may be denominated in Dollars or in an Alternative Currency. All Loans
denominated in an Alternative Currency must be Eurocurrency Loans.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on (or
measured by) its net income (however denominated), franchise Taxes, and branch
profits Taxes, in each case (i) imposed by the United States of America, or by
the jurisdiction under the laws of which such Recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located or (ii) that are Other Connection Taxes,
(b) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Company under Section 2.18(b)), any United States or Luxembourg
withholding tax at a rate that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party to this Credit Agreement
(or that would be so imposed if the relevant Borrower were treated as a U.S.
resident for U.S. federal income tax purposes), except to the extent that such
Foreign Lender’s assignor (if any) was entitled, at the time of assignment, to
receive additional amounts from the applicable Borrower with respect to such
withholding tax pursuant to Section 2.16(a), (c) Taxes attributable to such
Recipient’s failure or inability to comply with Section 2.16(e), and (d) any
withholding Taxes imposed under FATCA.

“Existing Credit Agreement” has the meaning set forth in the introductory
statements hereto.

“Extension Date” has the meaning specified in Section 2.20(b).

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
hereof (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations in respect of the foregoing, any agreement entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities entered into in
connection with the implementation of the foregoing.

 

12



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Credit Agreement.

“Fee Letter” means the letter agreement dated October 31, 2018 addressed to the
Company from the Administrative Agent, as amended, modified, restated or
otherwise supplemented from time to time.

“Financial Officer” means any director, the chief financial officer, principal
accounting officer, senior vice president of finance, treasurer, assistant
treasurer, controller or assistant controller of a Credit Party or any officer
having substantially the same position for a Credit Party or any other officer
or employee of a Credit Party designated in or pursuant to an agreement between
the Company and the Administrative Agent.

“Foreign Lender” means any Lender that is (i) organized under the laws of a
jurisdiction other than that in which any Borrower is located or (ii) a Non-U.S.
Lender. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

 

13



--------------------------------------------------------------------------------

“Granting Lender” has the meaning set forth in Section 10.04(h).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

“Guarantors” means Parent, Medtronic and, to the extent of its obligations under
Section 9.01, the Company.

“Guaranty” means the Guarantee of each of the Guarantors contained in Article
IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Date” has the meaning specified in Section 2.19(a).

“Increasing Lender” has the meaning specified in Section 2.19(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to similar cash advances, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such

 

14



--------------------------------------------------------------------------------

Person in respect of the deferred purchase price of property or services
(excluding current accounts payable or other like obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, Indebtedness shall
exclude Indebtedness of any Credit Party to any other Credit Party or any
Subsidiary of any Credit Party and Indebtedness of any Subsidiary of any Credit
Party to any Credit Party or any other Subsidiary of any Credit Party.

“Indemnified Liabilities” shall have the meaning assigned to such term in
Section 10.03(b).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning set forth in Section 10.03(b).

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person (other than Parent and
Medtronic) or subject to any other credit enhancement.

“Information” has the meaning specified in Section 10.12.

“Interest Election Request” means a request by any Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit C, or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Financial Officer of such Borrower.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

15



--------------------------------------------------------------------------------

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of disbursement, conversion or continuation of such
Eurocurrency Borrowing and ending on the numerically corresponding day in the
calendar month that is one, three or six months thereafter, as any Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the immediately
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means Bank of America, Citibank, N.A., Deutsche Bank AG New York
Branch, JPMorgan Chase Bank, N.A., Barclays Bank PLC, Goldman Sachs Bank USA,
HSBC Bank USA, National Association and Mizuho Bank, Ltd and any other Lender
that agrees to become an Issuing Bank hereunder in their respective capacities
as an issuer of Letters of Credit hereunder, and their successors in such
capacity as provided in Section 2.05(j). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and any Borrower (or any Subsidiary) or in favor of
such Issuing Bank and relating to such Letter of Credit.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.

“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as an ABR Borrowing.

“LC Commitment” means, with respect to each Issuing Bank, the commitment of such
Issuing Bank to issue Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate Available Amount of all outstanding Letters
of Credit issued by such Issuing Bank plus the aggregate amount of all LC
Disbursements by or on behalf of such Issuing Bank under Letters of Credit
issued by such Issuing Bank that have not yet been reimbursed. The initial
amount of each Issuing Bank’s LC Commitment is set forth on Schedule 2.01.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

16



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate Available Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time. For
all purposes of this Credit Agreement, if on any date of determination a Letter
of Credit has expired by its terms but any amount may still be drawn thereunder
by reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall
be deemed to be “outstanding” in the amount so remaining available to be drawn.

“Lenders” means the Persons listed on Schedule 2.01, each Assuming Lender that
shall become a party hereto pursuant to Section 2.19 or 2.20 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Credit Agreement. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable Issuing Bank.

“Letter of Credit Sublimit” means an amount equal to $200,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the aggregate Commitments.

“Letter of Credit Expiration Date” means the day that is five days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“LIBOR Quoted Currency” means each of Dollars; Euro; Sterling; and Yen; in each
case as long as there is a published LIBOR rate with respect thereto.

“LIBO Rate” means:

(a)    With respect to any Borrowing:

(i)     (i) denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

 

17



--------------------------------------------------------------------------------

(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dollar Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) on the first day of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as reasonably determined by the
Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day with a term equivalent to such Interest
Period;

(iii)    with respect to a Borrowing denominated in any other Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such Alternative
Currency at the time such Alternative Currency is approved by the Administrative
Agent and the Lenders pursuant to Section 1.06 (a); and

(b)    for any interest calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR, at approximately 11:00 a.m. (London time)
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day,

provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Credit Agreement.

“LIBOR” has the meaning assigned to such term in the definition of “LIBO Rate.”

“Lien” means, with respect to any asset (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset; provided, however, that financing statements filed in
connection with true leases or operating leases shall not constitute a “Lien”
for purposes of this Credit Agreement.

“Loans” means the loans made by the Lenders to any Borrower pursuant to Article
II of this Credit Agreement.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of Parent and its Subsidiaries taken
as a whole, (b) the ability of the Credit Parties to perform any of their
respective obligations under this Credit Agreement or (c) the legal rights of or
benefits available to the Lenders under this Credit Agreement.

 

18



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Parent and its Subsidiaries in an aggregate principal amount exceeding
$200,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of Parent or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that Parent or such Subsidiary would be required to pay
if such Hedging Agreement were terminated at such time.

“Maturity Date” means the earlier of (a) the fifth anniversary of the Closing
Date, subject to the extension thereof pursuant to Section 2.20 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.08 or
Section 7.01; provided, however, that the Maturity Date of any Lender that is a
Non-Consenting Lender to any requested extension pursuant to Section 2.20 shall
be the Maturity Date in effect immediately prior to the applicable Extension
Date for all purposes of this Credit Agreement.

“Medtronic” has the meaning set forth in the introductory statements hereto.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” has the meaning specified in Section 2.20(b).

“Non-LIBOR Quoted Currency” means currency other than a LIBOR Quoted Currency.

“Non-U.S. Lender” means any Lender that is not a “United States person” under
the Code and United States Treasury Regulations.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Credit Agreement, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

19



--------------------------------------------------------------------------------

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
reasonably determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parent” has the meaning set forth in the introductory statements hereto.

“Parent Materials” has the meaning specified in Section 5.01.

“Participant Register” has the meaning set forth in Section 10.04(f).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Parent or any ERISA Affiliate is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Bank of America as its “prime rate,” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such prime rate announced by Bank of
America shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Platform” has the meaning specified in Section 5.01.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning set forth in Section 10.04(c).

 

20



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time, provided that
the Commitment of, and the portion of the Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer, assistant treasurer,
chief accounting officer, corporate controller or general counsel of such
Person.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to Section 2.07, and (iii) such
additional dates as the Administrative Agent shall determine or the Required
Lenders shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof, (iii) each date of
any payment by the applicable Issuing Bank under any Letter of Credit
denominated in an Alternative Currency, (iv) in the case of all Existing Letters
of Credit denominated in Alternative Currencies, the Closing Date, and (v) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and LC Exposure
at such time.

“Sanction(s)” means any international economic sanctions program administered or
enforced by the United States Government (including without limitation, OFAC),
the United Nations Security Council, the European Union or Her Majesty’s
Treasury.

“SEC” means the United States Securities and Exchange Commission.

“SPC” has the meaning set forth in Section 10.04(h).

“S&P” means S&P Global Markets.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

21



--------------------------------------------------------------------------------

“Significant Subsidiary” means, at any particular time, any Subsidiary of Parent
(or such Subsidiary and its subsidiaries taken together) that would be a
“significant subsidiary” of Parent within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or the applicable Issuing Bank may obtain such spot
rate from another financial institution designated by the Administrative Agent
or such Issuing Bank if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency; and provided
further that an Issuing Bank may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent or any Lender is
subject for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D. Eurocurrency Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other

 

22



--------------------------------------------------------------------------------

ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, Controlled or held,
or (b) that is, as of such date, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” means, with respect to any Credit Party, any Person that as of the
relevant date is a subsidiary of such Credit Party.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
(including any interest and penalties with respect thereto).

“Transactions” means the execution, delivery and performance by the Credit
Parties of this Credit Agreement, the borrowing of Loans, the use of the
proceeds thereof, the guarantees of any obligations hereunder by the Guarantors
and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“Unreimbursed Amount” has the meaning specified in Section 2.05(c)(i).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Credit Party and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

 

23



--------------------------------------------------------------------------------

Section 1.02.    Classification of Loans and Borrowings.

For purposes of this Credit Agreement, Loans may be classified and referred to
by Type (e.g., a “Eurocurrency Loan”). Borrowings also may be classified and
referred to by Type (e.g., a “Eurocurrency Borrowing”).

Section 1.03.    Terms Generally.

(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof’
and “hereunder”, and words of similar import, shall be construed to refer to
this Credit Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Credit Agreement and (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

Section 1.04.    Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision

 

24



--------------------------------------------------------------------------------

hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. For purposes of this
Credit Agreement, GAAP will be deemed to treat operating leases and capital
leases each in a manner consistent with its current treatment under GAAP as in
effect on the date of this Credit Agreement, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

Section 1.05.    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Borrowings and LC Exposure denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable Issuing Bank, as
applicable.

(b)    Wherever in this Credit Agreement in connection with a borrowing,
conversion, continuation or prepayment of a Eurocurrency Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be.

(c)    The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any comparable or successor
rate thereto.

Section 1.06.    Additional Alternative Currencies.

(a)    The Company may from time to time request that Eurocurrency Loans be made
and/or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurocurrency Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the
applicable Issuing Bank.

 

25



--------------------------------------------------------------------------------

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Borrowing or
issuance (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
Issuing Banks, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the Issuing Banks
thereof. Each Lender (in the case of any such request pertaining to Eurocurrency
Loans) or the applicable Issuing Bank (in the case of a request pertaining to
Letters of Credit) shall notify the Administrative Agent, not later than 11:00
a.m., ten Business Days after receipt of such request whether it consents, in
its sole discretion, to the making of Eurocurrency Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c)    Any failure by a Lender or an Issuing Bank, as the case may be, to
respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or such Issuing Bank, as
the case may be, to permit Eurocurrency Loans to be made or Letters of Credit to
be issued in such requested currency. If the Administrative Agent and all the
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any borrowings of Eurocurrency Loans; and if the Administrative
Agent and the Issuing Banks consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Company and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company.

Section 1.07.    Change of Currency

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Credit
Agreement in respect of that currency shall be inconsistent with any convention
or practice in the London interbank market for the basis of accrual of interest
in respect of the Euro, such expressed basis shall be replaced by such
convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

 

26



--------------------------------------------------------------------------------

(b)    Each provision of this Credit Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

Section 1.08.    Times of Day

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.09.    Letter of Credit Amounts

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

ARTICLE II

THE CREDITS

Section 2.01.    Commitments.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Loans in Dollars or in one or more Alternative Currencies to the
Borrowers from time to time during the Availability Period applicable to such
Lender in an aggregate principal amount that will not result in the aggregate
principal amount of such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Loans. Loans may be ABR Loans or Eurocurrency Loans, as further provided herein.

Section 2.02.    Loans and Borrowings.

(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 

27



--------------------------------------------------------------------------------

(b)    Subject to Section 2.13, each Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as any Borrower may request in accordance
herewith. Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Credit Agreement.

(c)    At the commencement of each Interest Period for any Eurocurrency
Borrowing or on the date of any ABR Borrowing, such Borrowing shall be in a
minimum aggregate amount of $5,000,000 and integral multiples of $500,000 in
excess thereof; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments. Borrowings
of more than one Type may be outstanding at the same time; provided that there
shall not at any time be more than an aggregate total of ten Eurocurrency
Borrowings outstanding.

(d)    Notwithstanding any other provision of this Credit Agreement, the
Borrowers shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the latest Maturity Date then in effect.

Section 2.03.    Requests for Borrowings.

To request a Borrowing, any Borrower shall notify the Administrative Agent of
such request by telephone or a Borrowing Request (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, not later than 12:00 noon (New
York City time), three Business Days before the date of the proposed Borrowing,
(b) in the case of a Eurocurrency Borrowing denominated in Alternative
Currencies, not later than 12:00 noon (New York City time), four Business Days
(or five Business days in the case of a Special Notice Currency) before the date
of the proposed Borrowing or (c) in the case of an ABR Borrowing, not later than
1:00 p.m. (New York City time), on the date of the proposed Borrowing, including
any such notice of an ABR Borrowing to finance the reimbursement of drawing
under a Letter of Credit as contemplated by Section 2.05(c). Each such Borrowing
Request shall be irrevocable and shall, if made by telephone, be confirmed
immediately by delivery to the Administrative Agent of a Borrowing Request. Each
such Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)    the aggregate amount and currency of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

28



--------------------------------------------------------------------------------

(v)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no currency is specified, then the requested Borrowing shall be made in
Dollars. If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.04.    [Reserved]

Section 2.05.    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) each Issuing
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.05, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of a Borrower (or the account of a Borrower on behalf of its
Subsidiaries), and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of a Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any issuance,
amendment or extension of any Letter of Credit, (w) the LC Exposure of each
Issuing Bank shall not exceed such Issuing Bank’s LC Commitment, (x) the
aggregate Revolving Credit Exposures shall not exceed the aggregate Commitments,
(y) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment, and (z) the aggregate LC Exposure shall not exceed the Letter of
Credit Sublimit. Each request by a Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by such Borrower that
such requested action complies with the conditions set forth in the proviso to
the preceding sentence. Within the foregoing limits, and subject to the terms
and conditions hereof, the Borrowers’ ability to obtain Letters of Credit shall
be fully revolving, and accordingly each Borrower may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.

(ii)    No Issuing Bank shall issue any Letter of Credit, if:

(A)    subject to Section 2.05(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or

 

29



--------------------------------------------------------------------------------

(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)    No Issuing Bank shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or the Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B)    the issuance of the Letter of Credit would violate one or more policies
of such Issuing Bank applicable to letters of credit generally;

(C)    except as otherwise agreed by the Administrative Agent and such Issuing
Bank, the Letter of Credit is in an initial stated amount less than $500,000;

(D)    the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)    such Issuing Bank does not as of the issuance date of the requested
Letter of Credit issue Letters of Credit in the requested currency;

(F)    any Lender is at that time a Defaulting Lender, unless such Issuing Bank
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrowers or
such Lender to eliminate such Issuing Bank’s actual or potential Fronting
Exposure (after giving effect to Section 2.22(a)(iv)) with respect to the
Defaulting Lender arising from the LC Exposure as to which such Issuing Bank has
actual or potential Fronting Exposure, as it may elect in its sole discretion;
or

 

30



--------------------------------------------------------------------------------

(G)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.

(iv)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would have no obligation at such time to issue
the Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)    Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article VIII
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Issuing Banks.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of any Borrower delivered to the applicable Issuing Bank (with
a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by such Borrower. Such Letter of
Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
Issuing Bank, by personal delivery or by any other means acceptable to such
Issuing Bank. Such Letter of Credit Application must be received by the
applicable Issuing Bank and the Administrative Agent not later than 1:00 p.m.
(New York City time) at least three Business Days, in the case of a Letter of
Credit denominated in Dollars or at least five Business Days, in the case of a
Letter of Credit denominated in an Alternative Currency (or such later date and
time as the Administrative Agent and such Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount and currency thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by

 

31



--------------------------------------------------------------------------------

such beneficiary in case of any drawing thereunder; (G) the purpose and nature
of the requested Letter of Credit; and (H) such other matters as such Issuing
Bank may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to applicable Issuing Bank (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such Issuing Bank may require. Additionally, the requesting Borrower shall
furnish to the applicable Issuing Bank and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as such Issuing Bank or the
Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable Issuing Bank will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from a Borrower and, if not, such Issuing Bank will
provide the Administrative Agent with a copy thereof. Unless the applicable
Issuing Bank has received written notice from any Lender, the Administrative
Agent or the applicable Borrower, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower (or the applicable Subsidiary) or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. Immediately upon the issuance of
each Letter of Credit, each Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable Issuing Bank a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the Available Amount of such Letter of
Credit.

(iii)    If a Borrower so requests in any applicable Letter of Credit
Application, the applicable Issuing Bank may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the requesting Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Bank to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that no
Issuing Bank shall

 

32



--------------------------------------------------------------------------------

permit any such extension if (A) such Issuing Bank has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.05(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such extension or (2) from the Administrative Agent, any Lender or the
applicable Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such Issuing
Bank not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable Issuing Bank will also deliver to the
applicable Borrower and the Administrative Agent a true and complete copy of
such Letter of Credit or amendment.

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable Issuing Bank shall
notify the applicable Borrower and the Administrative Agent thereof. In the case
of a Letter of Credit denominated in an Alternative Currency, the applicable
Borrower shall reimburse the applicable Issuing Bank in such Alternative
Currency, unless (A) such Issuing Bank (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, such Borrower shall have
notified the such Issuing Bank promptly following receipt of the notice of
drawing that such Borrower will reimburse such Issuing Bank in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable Issuing Bank shall notify
the applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. (New
York City time) on the date of any payment by the applicable Issuing Bank under
a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on the
date of any payment by the applicable Issuing Bank under a Letter of Credit to
be reimbursed in an Alternative Currency (each such date, an “Honor Date”), such
Borrower shall reimburse such Issuing Bank through the Administrative Agent in
an amount equal to the amount of such drawing and in the applicable currency. In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the applicable Borrower, whether on or after
the Honor Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, such Borrower agrees, as a separate and
independent obligation, to indemnify the applicable Issuing Bank for the loss
resulting from its

 

33



--------------------------------------------------------------------------------

inability on that date to purchase the Alternative Currency in the full amount
of the drawing. If applicable Borrower fails to timely reimburse the applicable
Issuing Bank on the Honor Date, the Administrative Agent shall promptly notify
each Lender of the Honor Date, the amount of the unreimbursed drawing (expressed
in Dollars in the amount of the Dollar Equivalent thereof in the case of a
Letter of Credit denominated in an Alternative Currency) (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Borrowing of
ABR Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of ABR Loans, but subject to the amount of
the unused Commitments and the conditions set forth in Section 4.02 (other than
the delivery of a Borrowing Request). Any notice given by the applicable Issuing
Bank or the Administrative Agent pursuant to this Section 2.05(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

(ii)    Each Lender shall upon any notice pursuant to Section 2.05(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable Issuing Bank, in Dollars, at
the Administrative Agent’s Office for Dollar denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. (New York City time) on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.05(c)(iii), each Lender that so makes funds available shall be deemed
to have made an ABR Loan to the applicable Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of ABR Loans because the conditions set forth in Section 4.02 cannot
be satisfied or for any other reason, the applicable Borrower shall be deemed to
have incurred from the applicable Issuing Bank an LC Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which LC Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Applicable Rate for Eurocurrency Loans plus 2% per annum. In such event,
each Lender’s payment to the Administrative Agent for the account of the
applicable pursuant to Section 2.05(c)(ii) shall be deemed payment in respect of
its participation in such LC Borrowing and shall constitute an LC Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.05.

(iv)    Until each Lender funds its ABR Loan or LC Advance pursuant to this
Section 2.05(c) to reimburse the applicable Issuing Bank for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such Issuing Bank.

 

34



--------------------------------------------------------------------------------

(v)    Each Lender’s obligation to make ABR Loans or LC Advances to reimburse an
Issuing Bank for amounts drawn under Letters of Credit, as contemplated by this
Section 2.05(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against such Issuing Bank, any
Borrower or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make ABR Loans pursuant to this Section 2.05(c) is
subject to the conditions set forth in Section 4.02. No such making of an LC
Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the applicable Issuing Bank for the amount of any payment
made by such Issuing Bank under any Letter of Credit, together with interest as
provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of an Issuing Bank any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(ii), then, without limiting the other provisions of
this Credit Agreement, such Issuing Bank shall be entitled to recover from such
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to such Issuing Bank at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by such Issuing Bank in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s ABR Loan included in the relevant ABR Borrowing or LC
Advance in respect of the relevant LC Borrowing, as the case may be. A
certificate of the applicable Issuing Bank submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(vi) shall be conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.05(c), if the Administrative Agent
receives for the account of such Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from a
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.

 

35



--------------------------------------------------------------------------------

(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.05(c)(i) is required to be returned
because it its invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Issuing
Bank in its discretion) to be repaid to a trustee, receiver or any other party
in connection with any proceeding under any Debtor Relief Law or otherwise, each
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the obligations of the Borrowers
under the Credit Documents and the termination of this Credit Agreement.

(e)    Obligations Absolute. The obligation of each Borrower to reimburse an
Issuing Bank for each drawing under each Letter of Credit issued by it and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Credit Agreement
under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement, or any other Credit Document;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that such Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuing Bank or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)    waiver by such Issuing Bank of any requirement that exists for such
Issuing Bank’s protection and not the protection of such Borrower or any waiver
by such Issuing Bank which does not in fact prejudice such Borrower;

 

36



--------------------------------------------------------------------------------

(vi)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vii)    any payment made by such Issuing Bank in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(viii)    any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to such Borrower or any
Subsidiary or in the relevant currency markets generally; or

(ix)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, such Borrower or any
Subsidiary.

The requesting Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower’s instructions or other irregularity,
such Borrower will immediately notify the applicable Issuing Bank. Such Borrower
shall be conclusively deemed to have waived any such claim against such Issuing
Bank and its correspondents unless such notice is given as aforesaid.

(f)    Role of Issuing Bank. Each Lender and each Borrower agree that, in paying
any drawing under a Letter of Credit, no such Issuing Bank shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Issuing Banks,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude a Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.05(e); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to such Borrower, to the extent, but only to
the extent, of any direct,

 

37



--------------------------------------------------------------------------------

as opposed to consequential or exemplary, damages suffered by a Borrower which
such Borrower proves were caused by such Issuing Bank’s willful misconduct or
gross negligence or such Issuing Bank’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an Issuing Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, and no Issuing Bank shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. An Issuing Bank may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the applicable Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), the rules of the ISP shall apply to each Letter of Credit. Other than
the rules expressly promulgated by the ISP for standby Letters of Credit, no
Issuing Bank shall be responsible to the Borrowers for, and an Issuing Bank’s
rights and remedies against the Borrowers shall not be impaired by, any action
or inaction of such Issuing Bank required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Credit Agreement, including the law or any order of a jurisdiction where
such Issuing Bank or the beneficiary is located, the practice stated in the ISP
or UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade – International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice.

(h)    Letter of Credit Fees. The applicable Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit issued at the request of such Borrower equal to the
Applicable Rate for Eurocurrency Loans times the Dollar Equivalent of the daily
Available Amount of such Letter of Credit; provided, however, any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable Issuing Bank pursuant to
this Section 2.05 shall be payable, to the maximum extent permitted by
applicable law, to the other Lenders in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.22(a)(iv), with the balance of such fee, if any, payable
to the applicable Issuing Bank for its own account. Letter of Credit Fees shall
be (i) due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, (ii) computed on a quarterly basis in arrears and (iii) computed on the
basis of a year of 360 days and shall be payable for the actual

 

38



--------------------------------------------------------------------------------

number of days elapsed (including the first day but excluding the last day). If
there is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the
Applicable Rate for Eurocurrency Loans plus 2% per annum.

(i)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. (i) The applicable Borrower shall pay directly to each Issuing Bank for
its own account a fronting fee with respect to each standby Letter of Credit
issued by it for the account of such Borrower, at the rate per annum separately
agreed between the Company and such Issuing Bank, computed on the Available
Amount of such standby Letter of Credit on a quarterly basis in arrears. Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand.
(ii) In addition, the applicable Borrower shall pay directly to each Issuing
Bank for its own account the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such Issuing
Bank relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the requesting Borrower shall be
obligated to reimburse the applicable Issuing Bank hereunder for any and all
drawings under such Letter of Credit. The Borrowers hereby acknowledge that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrowers, and that the Borrowers’ respective businesses derive
substantial benefits from the businesses of such Subsidiaries.

(l)    Issuing Bank Reports to the Administrative Agent. At any time that any
Lender other than the Person serving as the Administrative Agent is an Issuing
Bank, then (i) on the last Business Day of each calendar month, (ii) on each
date that a Letter of Credit is amended, terminated or otherwise expires,
(iii) on each date that any Letter of Credit is issued, amended, renewed,
increased or extended, and (iv) upon the request of the Administrative Agent,
each Issuing Bank (or, in the case of clause (ii), (iii), or (iv), the
applicable Issuing Bank) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such
Issuing Bank) with respect to each Letter of Credit issued by such Issuing Bank
that is outstanding hereunder. No failure on the part of any Issuing Bank to
provide such information pursuant to this Section 2.05(l) shall limit the
obligation of any Borrower or any applicable Lender hereunder with respect to
its reimbursement and participation obligations, respectively, pursuant to this
Section 2.05.

 

39



--------------------------------------------------------------------------------

(m)    Resignation of Issuing Banks. Any assignment of all of the Commitment (in
accordance with Section 2.18, Section 2.20, Section 2.23 or otherwise) of any
Lender that is (or is an Affiliate of) an Issuing Bank shall also constitute
such Issuing Bank’s resignation as Issuing Bank under this Credit Agreement. If
a Person resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all LC Exposure with respect thereto, including the right to require
the Lenders to make ABR Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.05(c). Upon any such resignation, the Company may
appoint as a successor Issuing Bank any Lender that explicitly agrees to serve
as an Issuing Bank hereunder. Upon the appointment by the Company of a successor
Issuing Bank hereunder (which successor shall in all cases be a Lender other
than a Defaulting Lender), (i) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Issuing
Bank, (ii) the retiring Issuing Bank shall be discharged from all of its duties
and obligations hereunder or under the other Credit Documents, and (iii) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to such Person retiring as an Issuing Bank to
effectively assume the obligations of such Person with respect to such Letters
of Credit.

Section 2.06.    Funding of Borrowings.

(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of Same Day Funds in the applicable
currency by 2:30 p.m. (New York City time), in the case of any Loans denominated
in Dollars and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan denominated in an Alternative
Currency, to the account of the Administrative Agent most recently designated by
it for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the applicable Borrower either by (i) promptly crediting
the amounts so received, in like funds, to an account of such Borrower
maintained with the Administrative Agent or (ii) prompt wire transfer of such
funds, in each case in accordance with instructions provided to (and acceptable
to) the Administrative Agent by such Borrower in the applicable Borrowing
Request; provided, however, that if, on the date the Borrowing Request with
respect to such Borrowing denominated in Dollars is given by a Borrower, there
are LC Borrowings outstanding in respect of such Borrower, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such LC
Borrowings, and second, shall be made available to such Borrower as provided
above.

 

40



--------------------------------------------------------------------------------

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Loans (or, in the
case of any Borrowing of ABR Loans, prior to 2:00 p.m. (New York City time) on
the date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing or (ii) in
the case of a Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.07.    Interest Elections.

(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
requesting Borrower may elect to convert such Borrowing denominated in Dollars
to a different Type or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The requesting Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. No Borrowing may be converted into or continued as a
Borrowing denominated in a different currency, but instead must be prepaid in
the original currency of such Borrowing and reborrowed in the other currency.

(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone or by an Interest Election
Request by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election. Each such
Interest Election Request shall be irrevocable and shall, if made by telephone,
be confirmed immediately by delivery to the Administrative Agent of an Interest
Election Request.

(c)    Each such Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

41



--------------------------------------------------------------------------------

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurocurrency Borrowing with an Interest Period of one month’s duration. Except
as otherwise provided herein, a Eurocurrency Loan may be continued or converted
only on the last day of an Interest Period for such Eurocurrency Loan.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrowers, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing (whether in Dollars or any Alternative
Currency) without the consent of the Required Lenders, and the Required Lenders
may demand that any or all of the then outstanding Eurocurrency Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto and (ii) unless repaid, each
Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.08.    Termination and Reduction of Commitments.

(a)    Unless previously terminated, the Commitment of each Lender shall
terminate on the Maturity Date applicable to such Lender.

(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments in whole or in part; provided that (i) each reduction of the
Commitments shall be in an aggregate amount not less than $50,000,000 and
integral multiples of $10,000,000 in excess thereof and (ii) the Company shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
Revolving Credit Exposures would exceed the total Commitments.

 

42



--------------------------------------------------------------------------------

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the occurrence or non-occurrence of one or more financings or
other transactions, in which case such notice may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

Section 2.09.    Repayment of Loans; Evidence of Debt.

(a)    Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower and all interest, fees and other
amounts payable hereunder on the Maturity Date applicable to such Lender.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrowers to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive evidence (absent manifest error) of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to repay the Loans in accordance with the terms of this Credit Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, each Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender and in a form
approved by

 

43



--------------------------------------------------------------------------------

the Administrative Agent and the Borrowers. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein.

Section 2.10.    Prepayment of Loans.

(a)    The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty, subject to
Section 2.15 and subject to prior notice in accordance with paragraph (b) of
this Section.

(b)    The Borrowers shall notify the Administrative Agent by telephone
(confirmed by a notice which must be in a form acceptable to the Administrative
Agent) of any prepayment hereunder (A) three Business Days prior to any date of
prepayment of Eurocurrency Loans denominated in Dollars, (B) four Business Days
(or five, in the case of prepayment of Loans denominated in Special Notice
Currencies) prior to any date of prepayment of Eurocurrency Loans denominated in
Alternative Currencies, and (C) on the date of prepayment in the case of
prepayment of an ABR Borrowing, not later than 1:00 p.m. (New York City time),
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.

(c)    If the Administrative Agent notifies the Company at any time that the
aggregate Revolving Credit Exposure of the Lenders at such time exceeds an
amount equal to 102% of the aggregate Commitments then in effect, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or the Company shall Cash Collateralize the LC Exposure in an aggregate
amount equal to such excess; provided, however, that, subject to the provisions
of Section 2.21(a), the Company shall not be required to Cash Collateralize the
LC Exposure pursuant to this Section 2.10(c) unless after the prepayment in full
of the Loans the aggregate Revolving Credit Exposure exceeds the aggregate
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

 

44



--------------------------------------------------------------------------------

Section 2.11.    Fees.

(a)    The Company agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee in Dollars, which shall accrue at the Applicable
Rate on the daily amount of the unused Commitment of such Lender during the
period from and including the Closing Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last Business Day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

(b)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds and in Dollars, to the Administrative Agent (or to an Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and Letter of Credit fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.

Section 2.12.    Interest.

(a)    The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.

(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by a Borrower hereunder is not paid when
due (following the expiration of any grace period specified in Section 7.01),
whether at stated maturity, upon acceleration or otherwise, and remains unpaid,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Loan, 2%
plus the rate otherwise applicable to such Loan as provided above or (ii) in the
case of any other amount, 2% plus the rate applicable to ABR Loans as provided
above.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion and (iv) all accrued interest shall be payable upon termination of
the Commitments.

 

45



--------------------------------------------------------------------------------

(e)    All interest hereunder shall be computed on the basis of a year of 360
days or, in the case of interest in respect of Loans denominated in Alternative
Currencies as to which market practice differs from the foregoing, in accordance
with such market practice, except that interest computed by reference to the
Alternate Base Rate (including ABR Loans determined by reference to the LIBO
Rate) shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

(f)    If any Lender shall be required under the regulations of the Board to
maintain reserves with respect to liabilities or assets consisting of, or
including, Eurocurrency Liabilities (as defined in Regulation D of the Board),
each Borrower shall pay to the Administrative Agent for the account of such
Lender, additional interest on the unpaid principal amount of each Eurocurrency
Loan made to such Borrower by such Lender, from the later of the date of such
Loan or the date such Lender was required to maintain such reserves until such
Loan is paid in full, at an interest rate per annum equal to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period for such Loan
from (ii) the rate obtained by multiplying the LIBO Rate as referred to in
clause (i) above by the Statutory Reserve Rate applicable to such Lender for
such Interest Period. Such additional interest shall be determined by such
Lender and notified to the applicable Borrower (with a copy to the
Administrative Agent) not later than five Business Days before the next Interest
Payment Date for such Eurocurrency Loan, and such additional interest so
notified to such Borrower by any Lender shall be payable to the Administrative
Agent for the account of such Lender on each Interest Payment Date for such
Eurocurrency Loan.

Section 2.13.    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)    the Required Lenders reasonably determine (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for such Interest Period;

(ii)    the Administrative Agent is advised by the Required Lenders that the
LIBO Rate for such Interest Period will not, in their reasonable judgment,
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; or

(iii)    the Required Lenders determine that deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the London interbank
market for such currency for the applicable amount and Interest Period of such
Eurocurrency Loan;

 

46



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective,
and (y) if any Borrowing Request requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type or currency of Borrowings, then
the other Type and other currencies of Borrowings shall be permitted.

(b)    Notwithstanding anything to the contrary in this Credit Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Company or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to the Company) that the Company or Required Lenders
(as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBO Rate
is not available or published on a current basis and such circumstances are
unlikely to be temporary; or

(ii)    the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBO Rate shall no longer
be made available, or used for determining the interest rate of loans (such
specific date, the “Scheduled Unavailability Date”), or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Company may amend this Credit Agreement to replace
LIBOR with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities for such alternative benchmarks (any such proposed rate, a
“LIBOR Successor Rate”), together with any proposed LIBOR Successor Rate
Conforming Changes (as defined below) and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Company unless,
prior to such time, Lenders comprising the Required Lenders have delivered to
the Administrative Agent written notice that such Required Lenders do not accept
such amendment. Such LIBOR Successor Rate shall be applied in a manner
consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

47



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Company and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Loans shall be suspended, (to the extent of the affected
Eurocurrency Loans or Interest Periods), and (y) the LIBO Rate component shall
no longer be utilized in determining the Alternate Base Rate. Upon receipt of
such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Loans (to the extent of the
affected Eurocurrency Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of ABR
Loans (subject to the foregoing clause (y)) in the Dollar Equivalent of the
amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Credit Agreement.

For purposes hereof, “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definition of Alternate Base Rate, Interest Period, timing and frequency of
determining rates and making payments of interest and other administrative
matters as may be appropriate, in the discretion of the Administrative Agent in
consultation with the Company, to reflect the adoption of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines is reasonably necessary in connection with the
administration of this Credit Agreement).

Section 2.14.    Increased Costs.

(a)    If any Change in Law shall:

(i)    impose, modify or deem applicable any compulsory loan, insurance charge,
reserve, liquidity, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
Issuing Bank (other than any reserves included in the Statutory Reserve Rate);

(ii)    subject any Recipient to any Taxes (other than Excluded Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Credit
Agreement or Eurocurrency Loans or any Letter of Credit or participation
therein;

 

48



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or such Issuing Bank of participating in, issuing or maintaining
any Letter of Credit or to reduce the amount of any sum received or receivable
by such Lender or such Issuing Bank hereunder (whether of principal, interest or
otherwise) by an amount deemed by such Lender or such Issuing Bank to be
material, then the Borrowers will pay to such Lender or such Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Bank’s capital
or on the capital of such Lender’s or such Issuing Bank’s holding company, if
any, as a consequence of this Credit Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrowers will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and the method of calculating such amounts, in reasonable detail, shall
be delivered to the Company and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or such Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than six months prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Company of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

 

49



--------------------------------------------------------------------------------

Section 2.15.    Break Funding Payments.

In the event of (a) the payment of any principal of any Eurocurrency Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure to borrow, convert, continue or prepay any Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice is
permitted to be revocable under Section 2.10(b) if such notice is revoked in
accordance herewith two Business Days or less before the specified effective
date), (d) the assignment of any Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.18 or (e) any failure by any Borrower to make payment of
any Loan or drawing under any Letter of Credit (or interest due thereof)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency, then, in any such event, the Borrowers shall
compensate each Lender for the loss (including foreign exchange loss), cost and
expense (but not loss of profit) attributable to such event. In the case of a
Eurocurrency Loan, the loss to any Lender attributable to any such event shall
be deemed to include an amount reasonably determined by such Lender to be equal
to the excess, if any, of (i) the amount of interest that such Lender would pay
for a deposit equal to the principal amount of such Loan for the period from the
date of such payment, conversion, failure or assignment to the last day of the
then current Interest Period for such Loan (or, in the case of a failure to
borrow, convert or continue, the duration of the Interest Period that would have
resulted from such borrowing, conversion or continuation) if the interest rate
payable on such deposit were equal to the LIBO Rate for such Interest Period,
over (ii) the amount of interest that such Lender would earn on such principal
amount for such period if such Lender were to invest such principal amount for
such period at the interest rate that would be bid by such Lender (or an
affiliate of such Lender) for deposits in Dollars or the applicable Alternative
Currency from other banks in the Eurocurrency market at the commencement of such
period. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

Section 2.16.    Taxes.

(a)    Any and all payments by or on account of any obligation of any Credit
Party hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Withholding Agent shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions attributable to additional sums
payable under this Section) the Administrative Agent, each Lender or each
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions for Indemnified Taxes or Other Taxes been
made, (ii) the applicable Withholding Agent shall make such deductions and
(iii) the applicable Withholding Agent shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

50



--------------------------------------------------------------------------------

(b)    In addition, the Credit Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or at the option of the
Administrative Agent timely reimburse it for the payment of any Other Taxes.

(c)    Each of the Credit Parties shall, and does hereby, indemnify the
Administrative Agent, each Lender, and each Issuing Bank within 10 days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender or
an Issuing Bank, or by the Administrative Agent on its own behalf or on behalf
of a Lender or an Issuing Bank, shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Credit Parties to a Governmental Authority, the Credit Parties
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e)    Each Lender, on or prior to the date of its execution and delivery of
this Credit Agreement or on the date of the Assumption Agreement or the
Assignment and Assumption pursuant to which it becomes a Lender, as applicable,
shall provide the Credit Parties with any form or certificate that is required
by any taxing authority, (including a copy of Internal Revenue Service Forms
W-9, W-8BEN, W-8BEN-E or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service), certifying that such Lender is
exempt from or entitled to a reduced rate of withholding taxes on payments
pursuant to this Credit Agreement. Each Lender shall provide, to the extent they
are legally eligible to do so, (A) to the Credit Parties and the Administrative
Agent, the foregoing U.S. federal withholding tax certifications as if each
Borrower were resident in the United States for U.S. federal income tax
purposes, and (B) to the Credit Parties, any other information requested by the
Company that it reasonably deems necessary in order for it and its Affiliates to
comply with their U.S. or foreign tax obligations or to avoid the imposition of
U.S. or non-U.S. withholding tax. Thereafter, each Lender shall provide
additional forms or certificates (i) to the extent a form or certificate
previously provided has been inaccurate, invalid or otherwise ceases to be
effective or (ii) as requested in writing by the Credit Parties or the
Administrative Agent. If any Lender fails to comply with the provisions of this
Section, the Credit Parties, may, as applicable and as required by law, deduct
and withhold federal income tax payments from payments to such Lender under this
Credit Agreement. The obligation of the Lenders under this Section shall survive
the payment of all obligations and the resignation or replacement of the
Administrative Agent.

 

51



--------------------------------------------------------------------------------

(f)    If a payment made to a Lender hereunder would be subject to United States
federal withholding tax imposed by FATCA if the applicable Borrower is or were
treated as resident in the United States for U.S. federal income tax purposes
and such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Credit Parties and
the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Credit Parties or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Credit Parties or the Administrative Agent as may be
necessary for the Credit Parties or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date hereof.

(g)    Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to select or change the
jurisdiction of its applicable lending office if the making of such a selection
or change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender.

(h)    If any Lender, the Administrative Agent or any Issuing Bank, as the case
may be, obtains a refund of any Tax for which payment has been made pursuant to
this Section 2.16, which refund in the good faith judgment of such Lender, the
Administrative Agent or such Issuing Bank, as the case may be, (and without any
obligation to disclose its tax records) is allocable to such payment made under
this Section 2.16, the amount of such refund (together with any interest
received thereon and reduced by reasonable costs incurred in obtaining such
refund) promptly shall be paid to the applicable Credit Party to the extent
payment has been made in full by such Credit Party pursuant to this
Section 2.16.

Section 2.17.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Except as otherwise expressly provided herein and except with respect to
principal of and interest on Loans denominated in an Alternative Currency, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds prior
to 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office

 

52



--------------------------------------------------------------------------------

in such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Credit Agreement be made in the United
States. For purposes of the preceding sentence, a payment shall be treated as
made in the United States if a wire transfer is made through a bank located in
the United States at the direction of a Borrower. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time specified by the Administrative Agent
in the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal and unreimbursed LC
Disbursements then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Distributions then
due to such parties.

(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by any Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to Parent or any of its Subsidiaries or Affiliates thereof (as to

 

53



--------------------------------------------------------------------------------

which the provisions of this paragraph shall apply). Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(d)    Unless the Administrative Agent shall have received notice from the
applicable Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank, as the
case may be, hereunder that such Borrower will not make such payment, the
Administrative Agent may assume that such Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the applicable
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c) or (d), 2.06(a) or 2.17(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.

Section 2.18.    Mitigation Obligations; Replacement of Lenders.

(a)    If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. Each Borrower
hereby agrees, on a joint and several basis, to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

(b)    If any Lender requests compensation under Section 2.14, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender is a Defaulting Lender, then the Company may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 10.04),

 

54



--------------------------------------------------------------------------------

all its interests, rights and obligations under this Credit Agreement to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the applicable
Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a reduction in such compensation or payments, (iv) such assignment
does not conflict with applicable law and (v) in the case of any such assignment
resulting from a Lender becoming a Defaulting Lender, no Default shall have
occurred and be continuing. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.

Section 2.19.    Increase in the Aggregate Commitments.

(a)    The Company may, at any time but in any event not more than once in any
calendar year prior to the Maturity Date, by notice to the Administrative Agent,
request that the aggregate amount of the Commitments be increased by an amount
of $10,000,000 or an integral multiple thereof (each a “Commitment Increase”) to
be effective as of a date that is at least 90 days prior to the scheduled
Maturity Date (the “Increase Date”) as specified in the related notice to the
Administrative Agent; provided, however that (i) in no event shall the aggregate
amount of the Commitments at any time exceed $4,500,000,000 and (ii) on the date
of any request by the Company for a Commitment Increase and on the related
Increase Date, (x) the representations and warranties in Article III shall be
true and correct in all material respects (except to the extent qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) and (y) no Default shall have occurred and be
continuing.

(b)    The Administrative Agent shall promptly notify the Lenders of a request
by the Company for a Commitment Increase, which notice shall include (i) the
proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Administrative Agent on or prior
to the Commitment Date of the amount by which it is willing to increase its
Commitment. If the Lenders notify the Administrative Agent that they are willing
to increase the amount of their respective Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among the Lenders willing to participate
therein in such amounts as are agreed between the Company and the Administrative
Agent.

 

55



--------------------------------------------------------------------------------

(c)    Promptly following each Commitment Date, the Administrative Agent shall
notify the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase, which in each case shall be
subject to the approval of each Issuing Bank (such approval not to be
unreasonably withheld). If the aggregate amount by which the Lenders are willing
to participate in any requested Commitment Increase on any such Commitment Date
is less than the requested Commitment Increase, then the Company may extend
offers to one or more Persons (other than Parent or any of its Affiliates, a
Defaulting Lender or a natural person) approved by the Administrative Agent, the
Company and each Issuing Bank (such approvals not to be unreasonably withheld)
(each, an “Eligible Assignee”) to participate in any portion of the requested
Commitment Increase that has not been committed to by the Lenders as of the
applicable Commitment Date; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or more.

(d)    On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(b) (each such Eligible Assignee and each Eligible Assignee that
agrees to an extension of the Maturity Date in accordance with Section 2.20(c),
an “Assuming Lender”) shall become a Lender party to this Credit Agreement as of
such Increase Date and the Commitment of each Increasing Lender for such
requested Commitment Increase shall be so increased by such amount (or by the
amount allocated to such Lender pursuant to the last sentence of
Section 2.19(b)) as of such Increase Date; provided, however, that (x) the
Administrative Agent shall have received on or before such Increase Date the
following, each dated such date:

(i)    (A) certified copies of resolutions of the Board of Directors of each
Credit Party approving the Commitment Increase (which may be resolutions
previously provided and certified to be still in effect) and the corresponding
modifications to this Credit Agreement and (B) an opinion of counsel for the
Credit Parties (which may be in-house counsel), in form and substance reasonably
satisfactory to the Administrative Agent;

(ii)    an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Administrative Agent (each an
“Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Company; and

(iii)    confirmation from each Increasing Lender of the increase in the amount
of its Commitment in a writing satisfactory to the Company and the
Administrative Agent;

and (y) (A) upon the reasonable request of any Lender made at least ten days
prior to the Increase Date, the Borrowers shall have provided to each Assuming
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in

 

56



--------------------------------------------------------------------------------

each case at least five days prior to the Increase Date and (B) at least five
days prior to the Increase Date, any Credit Party that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered,
to each Lender that so requests, a Beneficial Ownership Certification in
relation to such Credit Party. On each Increase Date, upon fulfillment of the
conditions set forth in this Section 2.19(d), the Administrative Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 p.m. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

(e)    On the Increase Date, if any Loans are then outstanding, the Borrowers
shall borrow from all or certain of the Lenders and/or (subject to compliance by
the Borrowers with Section 2.15) prepay Loans of all or certain of the Lenders
such that, after giving effect thereto, the Loans (including, without
limitation, the Types and Interest Periods thereof) shall be held by the Lenders
(including for such purposes the Increasing Lenders and the Assuming Lenders)
ratably in accordance with their respective Commitments. On and after each
Increase Date, the Applicable Percentage of each Lender’s participation in
Letters of Credit and Loans from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.

Section 2.20.    Extension of Maturity Date.

(a)    At least 30 days but not more than 90 days prior to any anniversary of
the Closing Date, but not more than twice prior to the Maturity Date, the
Company, by written notice to the Administrative Agent, may request an extension
of the Maturity Date in effect at such time by one year from its then scheduled
expiration. The Administrative Agent shall promptly notify each Lender of such
request, and each Lender shall in turn, in its sole discretion, not later than
20 days prior to such anniversary date, notify the Company and the
Administrative Agent in writing as to whether such Lender will consent to such
extension. If any Lender shall fail to notify the Administrative Agent and the
Company in writing of its consent to any such request for extension of the
Maturity Date at least 20 days prior to the applicable anniversary date, such
Lender shall be deemed to be a Non-Consenting Lender with respect to such
request. The Administrative Agent shall notify the Company not later than 15
days prior to the applicable anniversary date of the decision of the Lenders
regarding the Company’s request for an extension of the Maturity Date.

(b)    If all the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Maturity Date in effect at such
time shall, effective as at the applicable anniversary date (the “Extension
Date”), be extended for one year; provided that on each Extension Date (x) the
representations and warranties in Article III shall be true and correct in all
material respects (except to the extent qualified by materiality, in which case
such representations and warranties shall be true and correct in all respects)
and (y) no Default shall have occurred and be continuing. If less than all of
the Lenders consent in writing to any such request in accordance with subsection
(a) of this Section 2.20, the Maturity Date in effect at such time shall,
effective as at the

 

57



--------------------------------------------------------------------------------

applicable Extension Date and subject to subsection (d) of this Section 2.20, be
extended for one year as to those Lenders that so consented (each a “Consenting
Lender”) but shall not be extended as to any other Lender (each a
“Non-Consenting Lender”). To the extent that the Maturity Date is not extended
as to any Lender pursuant to this Section 2.20 and the Commitment of such Lender
is not assumed in accordance with subsection (c) of this Section 2.20 on or
prior to the applicable Extension Date, the Commitment of such Non-Consenting
Lender shall automatically terminate in whole on such unextended Maturity Date
without any further notice or other action by the Company, such Lender or any
other Person; provided that such Non-Consenting Lender’s rights under Sections
2.14, 2.15, 2.16 and 10.03, and its obligations under Section 8.10, shall
survive the Maturity Date for such Lender as to matters occurring prior to such
date. It is understood and agreed that no Lender shall have any obligation
whatsoever to agree to any request made by the Company for any requested
extension of the Maturity Date.

(c)    If less than all of the Lenders consent to any such request pursuant to
subsection (a) of this Section 2.20, the Administrative Agent shall promptly so
notify the Company, whereupon the Company may arrange for one or more Consenting
Lenders or other Eligible Assignees as Assuming Lenders to assume, effective as
of the Extension Date, any Non-Consenting Lender’s Commitment and all of the
obligations of such Non-Consenting Lender under this Credit Agreement thereafter
arising, without recourse to or warranty by, or expense to, such Non-Consenting
Lender; provided, however, that the amount of the Commitment of any such
Assuming Lender as a result of such substitution shall in no event be less than
$5,000,000 unless the amount of the Commitment of such Non-Consenting Lender is
less than $5,000,000, in which case such Assuming Lender shall assume all of
such lesser amount; and provided further that:

(i)    any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Loans, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
commitment fees owing to such Non-Consenting Lender as of the effective date of
such assignment;

(ii)    all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and

(iii)    with respect to any such Assuming Lender, the applicable processing and
recordation fee required under Section 10.04(b) for such assignment shall have
been paid;

provided further that such Non-Consenting Lender’s rights under Sections 2.14,
2.15, 2.16 and 10.03, and its obligations under Section 8.10, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the

 

58



--------------------------------------------------------------------------------

Administrative Agent an Assumption Agreement, duly executed by such Assuming
Lender, such Non-Consenting Lender, the Company and the Administrative Agent,
(B) any such Consenting Lender shall have delivered confirmation in writing
satisfactory to the Company and the Administrative Agent as to the increase in
the amount of its Commitment and (C) each Non-Consenting Lender being replaced
pursuant to this Section 2.20 shall have delivered to the Administrative Agent
any promissory note held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) above, each
such Consenting Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Non-Consenting Lender under this Credit Agreement and shall
be a Lender for all purposes of this Credit Agreement, without any further
acknowledgment by or the consent of the other Lenders, and the obligations of
each such Non-Consenting Lender hereunder (other than the obligation under
Section 8.10) shall, by the provisions hereof, be released and discharged.

(d)    If (after giving effect to any assignments or assumptions pursuant to
subsection (c) of this Section 2.20) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
have consented in writing to a requested extension (whether by notice as
contemplated in subsection (a) of this Section 2.20, or by execution or delivery
of an Assumption Agreement or otherwise) not later than one Business Day prior
to such Extension Date, the Administrative Agent shall so notify the Company,
and, subject to (x) the representations and warranties in Article III being true
and correct in all material respects (except to the extent qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) and (y) no Default shall have occurred and be
continuing, the Maturity Date then in effect shall be extended for the
additional one-year period as described in subsection (a) of this Section 2.20,
and all references in this Credit Agreement, and in the promissory notes, if
any, to the “Maturity Date” shall, with respect to each Consenting Lender and
each Assuming Lender for such Extension Date, refer to the Maturity Date as so
extended. Promptly following each Extension Date, the Administrative Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) of the
extension of the scheduled Maturity Date in effect immediately prior thereto and
shall thereupon record in the Register the relevant information with respect to
each such Consenting Lender and each such Assuming Lender.

Section 2.21.    Cash Collateral.

(a)    Certain Credit Support Events. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrowers receive notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of Cash Collateral pursuant to this
paragraph, the Borrowers shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest and fees thereon; provided that the obligation to
deposit such Cash Collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to any
Borrower described in Section 7.01(h) or (i). At any time that there shall

 

59



--------------------------------------------------------------------------------

exist a Defaulting Lender, immediately upon the request of the Administrative
Agent or any Issuing Bank, the Borrowers shall deliver to the Administrative
Agent Cash Collateral in an amount sufficient to cover all Fronting Exposure
(after giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by
the Defaulting Lender). Additionally, if the Administrative Agent notifies the
Company at any time that the LC Exposure at such time exceeds 102% of the Letter
of Credit Sublimit then in effect, then, within two Business Days after receipt
of such notice, the Company shall provide Cash Collateral for the LC Exposure in
an amount not less than the amount by which the LC Exposure exceeds the Letter
of Credit Sublimit.

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked deposit accounts at Bank of America. Each Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable Issuing Banks and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.17(c). Other than any income earned on the investment of such deposits
in Cash Equivalents, which investments the Administrative Agent agrees to make
at the applicable Borrower’s risk and expense, such deposits shall not otherwise
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrowers or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 2.21 or
Section 2.05 or 2.22 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific LC Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.04(b))) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrowers
shall not be released during the continuance of a Default, and (y) the Person
providing Cash Collateral and the applicable Issuing Bank may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.

 

60



--------------------------------------------------------------------------------

Section 2.22.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 10.02.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender under this Credit Agreement (whether voluntary or mandatory,
at maturity, pursuant to Section 7.01 or otherwise, and including any amounts
made available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Banks hereunder; third, if so determined by the Administrative Agent
or requested by the applicable Issuing Bank, to be held as Cash Collateral for
future funding obligations of that Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Company may request (so long as no Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Credit Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Credit Agreement; sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks as a result of any judgment of
a court of competent jurisdiction obtained by any Lender or any Issuing Bank
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Credit Agreement; seventh, so long as no Default
exists, to the payment of any amounts owing to the Borrowers as a result of any
judgment of a court of competent jurisdiction obtained by the Borrowers against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Credit Agreement; and eighth, to that Defaulting Lender
or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or LC Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of,

 

61



--------------------------------------------------------------------------------

or LC Borrowings owed to, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.22(a)(ii) shall be deemed paid to and redirected by that
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.11(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.05(h).

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit pursuant to Section 2.05,
the “Applicable Percentage” of each non-Defaulting Lender shall be computed
without giving effect to the Commitment of that Defaulting Lender; provided,
that, the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (A) the Commitment of that non-Defaulting Lender
minus (B) the Revolving Credit Exposure of that Lender. Subject to
Section 10.17, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation

(b)    Defaulting Lender Cure. If the Company, the Administrative Agent and the
Issuing Banks agree in writing in their sole discretion that a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.22(a)(iv)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

62



--------------------------------------------------------------------------------

Section 2.23.    Designated Borrowers.

(a)    The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
Subsidiary of Parent (an “Applicant Borrower”) as a Designated Borrower
hereunder by delivering to the Administrative Agent (which shall promptly
deliver counterparts thereof to each Lender) a duly executed notice and
agreement in substantially the form of Exhibit D (a “Designated Borrower Request
and Assumption Agreement”). The parties hereto acknowledge and agree that prior
to any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein the Administrative Agent and the Lenders shall have received
such supporting resolutions, incumbency certificates, opinions of counsel and
other documents or information, in form, content and scope reasonably
satisfactory to the Administrative Agent, as may be required by the
Administrative Agent or any Lender in its sole discretion (including, without
limitation, documentation and other information so requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the PATRIOT Act, and, if the Applicant Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such Applicant
Borrower) but which in no event shall be more onerous taken as a whole to the
Company than the equivalent documents delivered by the Company pursuant to
Article IV hereof, except as necessary to comply with applicable law of the
jurisdiction of such Designated Borrower, and promissory notes signed by such
new Borrowers to the extent any Lenders so require. Upon the later of (x) the
fifteenth Business Day after delivery of the notice to designate an Applicant
Borrower and (y) receipt of all such requested resolutions, incumbency
certificates, opinions of counsel and other documents or information, the
Administrative Agent shall send a notice in substantially the form of Exhibit E
(a “Designated Borrower Notice”) to the Company and the Lenders specifying the
effective date upon which the Applicant Borrower shall constitute a Designated
Borrower for purposes hereof, and each of the parties agrees that such
Designated Borrower otherwise shall be a Borrower for all purposes of this
Credit Agreement; provided that no Borrowing Request or Letter of Credit
Application may be submitted by or on behalf of such Designated Borrower until
the date two Business Days after such effective date.

(b)    If the Company shall designate as a Designated Borrower hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender may, with notice to the Administrative Agent and the
Company, fulfill its Commitment by causing an Affiliate or branch of such Lender
to act as the Lender in respect of such Designated Borrower.

(c)    As soon as practicable and in any event within ten Business Days after
notice of the request to designate any Applicant Borrower that is organized
under the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, or whose internal
policies, consistently applied, preclude lending to such Applicant Borrower (a
“Protesting Lender”) shall so notify the Company and the Administrative Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Applicant Borrower

 

63



--------------------------------------------------------------------------------

shall have the right to borrow hereunder, either (i) arrange for one or more
banks or other entities to take an assignment of all of such Protesting Lender’s
interests rights and obligations (including such Protesting Lender’s Commitment,
the Loans owing to it and any Notes held by it) pursuant to and in compliance
with Section 10.04 or (ii) notify the Administrative Agent and such Protesting
Lender that the Commitment of such Protesting Lender shall be terminated,
provided, however, that in each case such Protesting Lender shall have received
one or more payments from either the Borrowers or one or more assignees in an
aggregate amount equal to the aggregate outstanding principal amount of the
Loans owing to such Protesting Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts due and
payable to such Protesting Lender under this Agreement. Upon the effective date
of the action taken under the immediately preceding sentence, (x) the assignee
thereunder shall be a party hereto and, to the extent that interests, rights and
obligations hereunder have been assigned to it pursuant to an Assignment and
Assumption, have the interests, rights and obligations of a Lender hereunder and
(y) the Protesting Lender shall relinquish its interests and rights, be released
from its obligations under this Agreement and shall cease to be a party hereto.

(d)    Each Subsidiary of the Company that becomes a “Designated Borrower”
pursuant to this Section 2.23 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Credit Agreement and each of the other
Credit Documents, including (i) the giving and receipt of notices and (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto. Any acknowledgment, consent,
direction, certification or other action which might otherwise be valid or
effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by the Company,
whether or not any such other Borrower joins therein. Any notice, demand,
consent, acknowledgement, direction, certification or other communication
delivered to the Company in accordance with the terms of this Credit Agreement
shall be deemed to have been delivered to each Designated Borrower.

(e)    The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it or Letters of Credit
issued for its account, as of the effective date of such termination. The
Administrative Agent will promptly notify the Lenders of any such termination of
a Designated Borrower’s status.

 

64



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of the Credit Parties (other than Medtronic, any Designated Borrower and
the Company with respect to Section 3.04(a) and (b)) represents and warrants to
the Lenders that:

Section 3.01.    Organization; Powers.

Such Credit Party and each of its Subsidiaries is duly organized, validly
existing and in good standing (where applicable) under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing (where applicable) in, every jurisdiction where such qualification is
required.

Section 3.02.    Authorization; Enforceability.

The Transactions, as applicable, are within such Credit Party’s corporate powers
and have been duly authorized by all necessary corporate and, if required,
shareholder action. This Credit Agreement and each promissory note, if any, has
been duly executed and delivered by such Credit Party party thereto and
constitutes a legal, valid and binding obligation of such Credit Party party
thereto, enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

Section 3.03.    Governmental Approvals; No Conflicts.

The Transactions (a) do not require such Credit Party or any of its Subsidiaries
to obtain or make any material consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect except for any filing
which, if required, will be timely made, (b) will not result in the violation by
such Credit Party or any of its Subsidiaries of any applicable law or regulation
or the charter, by-laws or other organizational documents of such Credit Party
or any of its Subsidiaries or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon such Credit Party or any of its Subsidiaries or
any of their respective assets, or give rise to a right thereunder to require
any payment to be made by such Credit Party or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
such Credit Party or any of its Subsidiaries.

Section 3.04.    Financial Condition; No Material Adverse Change.

(a)    Parent has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the fiscal year ended April 27, 2018, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) its
consolidated balance sheet and statements of operations and cash flows as of and
for the fiscal quarter ended July 27, 2018. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of Parent and its consolidated Subsidiaries as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clause (ii) above.

 

65



--------------------------------------------------------------------------------

(b)    There has been no material adverse change in the business, assets,
operations, or financial condition of Parent and its consolidated Subsidiaries,
taken as a whole, from those disclosed in Parent’s Form 10-K for the fiscal year
ended April 27, 2018, other than as disclosed in Parent’s quarterly report on
Form 10-Q for its fiscal quarter ended July 27, 2018.

Section 3.05.    [Reserved].

Section 3.06.    Litigation and Environmental Matters.

(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of such Credit
Party, threatened against or affecting such Credit Party or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) which in any manner draws into question the
validity or enforceability of this Credit Agreement.

(b)    Except for the Disclosed Matters or except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither such Credit Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

(c)    Since the date of this Credit Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in a Material Adverse
Effect.

Section 3.07.    Compliance with Laws; Sanctions; Anti-Corruption.

(a)    Neither such Credit Party nor any of its Subsidiaries is in violation of
any law, rule or regulation (including, without limitation, the Patriot Act and
all applicable anti-money laundering and anti-corruption laws), or in default
with respect to any judgment, writ, injunction or decree of any Governmental
Authority, where such violation or default would reasonably be expected to
result in a Material Adverse Effect.

(b)    Neither such Credit Party nor any of its Subsidiaries nor, to the
knowledge of such Credit Party or any of its Subsidiaries, any director, officer
or Financial Officer thereof, is an individual or entity currently the subject
of any Sanctions, nor is such Credit Party physically located, organized or
ordinarily resident in a Designated Jurisdiction.

(c)    Such Credit Party and each of its Subsidiaries has conducted their
businesses in compliance with applicable anti-corruption laws and anti-money
laundering laws during the last five years in all material respects, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

66



--------------------------------------------------------------------------------

Section 3.08.    Investment Company Status.

Neither such Credit Party nor any of its Subsidiaries is required to register as
an “investment company” under the Investment Company Act of 1940, as amended
from time to time.

Section 3.09.    Taxes.

Such Credit Party and each of its Subsidiaries has timely filed or caused to be
filed all Tax returns and reports required to have been filed (taking into
account any extensions granted by the applicable taxing authority) and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.

Section 3.10.    ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $500,000,000 the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $500,000,000 the fair market value
of the assets of all such underfunded Plans.

Section 3.11.    Disclosure.

(a)    None of the reports, financial statements, certificates or other
information (other than forward-looking statements or information of a general
economic or industry-specific nature) furnished in writing by or on behalf of
such Credit Party to the Administrative Agent or any Lender for use specifically
in connection with the negotiation of this Credit Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(b)    As of the Closing Date, the information included in each Beneficial
Ownership Certification, if applicable, is true and correct in all respects.

 

67



--------------------------------------------------------------------------------

Section 3.12.    Federal Regulations.

Neither such Credit Party nor any of its Subsidiaries is engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Board). No part of the
proceeds of any Loans will be used in any transaction or for any purpose which
violates the provisions of Regulation U or X of the Board, as now and from time
to time hereafter in effect. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of Form FR
U-1 referred to in said Regulation U. After application of the proceeds of any
Loans, not more than 25% of the assets of the Borrowers that are subject to a
restriction on sale, pledge, or disposal under this Credit Agreement will be
represented by “margin stock,” as defined in accordance with Regulation U issued
by the Board, now or hereafter in effect.

Section 3.13.    Purpose of Loans.

The proceeds of the Loans and Letters of Credit shall be used to (i) refinance
the loans provided pursuant to the Existing Credit Agreement and (ii) finance
any lawful general corporate purpose, including acquisitions and working capital
of the Borrowers and their respective subsidiaries.

Section 3.14.    EEA Financial Institutions.

No Credit Party is an EEA Financial Institution.

ARTICLE IV

Conditions

Section 4.01.    Closing Conditions.

The amendment and restatement of the Existing Credit Agreement shall become
effective on the date on which each of the following conditions is satisfied (or
waived in accordance with Section 10.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Credit Agreement signed on behalf
of such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Credit Agreement) that such party has signed a counterpart of this Credit
Agreement.

(b)    The Administrative Agent shall have received a favorable written opinion
or opinions (addressed to the Administrative Agent and the Lenders and dated the
Closing Date) of (i) Wilmer Cutler Pickering Hale & Dorr LLP, New York counsel
to the Credit Parties, (ii) Thomas Osteraas, Principal Legal Counsel,
Corporate & Securities of the Company, as to matters of Minnesota law, (iii) A&L
Goodbody, Irish counsel to the Credit Parties, and (iv) Allen & Overy,
Luxembourg counsel to the Credit Parties, and covering such matters relating to
the Credit Parties, this Credit Agreement or the other Transactions as the
Administrative Agent shall reasonably request. The Company hereby requests such
counsel to deliver such opinions.

 

68



--------------------------------------------------------------------------------

(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Credit Party,
the authorization of the Transactions and any other legal matters relating to
each Credit Party, this Credit Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the President, a Vice President, a Financial Officer,
a director, the secretary or an assistant secretary of:

(i)    the Company, confirming the Company’s compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02;

(ii)    each of the Guarantors, certifying that the guarantee of the Commitments
will not cause any guarantee or similar limits binding on such Guarantor to be
exceeded; and

(iii)    Parent, confirming that (x) the entry into this Credit Agreement and
the performance of its obligations under this Credit Agreement does not
constitute financial assistance for the purposes of Section 82 of the Act
because the provisions of Section 82(h) apply, (y) neither Parent nor any
director or company secretary of Parent is a company or a Person to whom Chapter
3 or Chapter 4 of Part 14 of the Act applies and (z) the prohibition contained
in Section 239 of the Act does not apply to this Credit Agreement (including the
Guaranty).

(e)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Closing Date, including, without limitation
the fees set forth in the Fee Letter and, to the extent invoiced at least two
Business Days prior to the Closing Date, the reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.

(f)    (i) Upon the reasonable request of any Lender made at least ten days
prior to the Closing Date, the Company shall have provided to such Lender, and
such Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
PATRIOT Act, in each case at least five days prior to the Closing Date and
(ii) at least five days prior to the Closing Date, any Credit Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests, a Beneficial Ownership
Certification in relation to such Credit Party.

Without limiting the generality of the provisions of the last paragraph of
Section 8.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Credit
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required hereunder to be consented
to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender, with a copy to
the Company, prior to the proposed Closing Date specifying its objection
thereto.

 

69



--------------------------------------------------------------------------------

Section 4.02.    Each Credit Event.

The obligation of each Lender to make a Loan on the occasion of any Borrowing
and each Issuing Bank to issue, amend, renew or extend any Letter of Credit is
subject to the satisfaction of the following conditions:

(a)    The representations and warranties of the Credit Parties set forth in
this Credit Agreement shall be true and correct in all material respects (except
to the extent qualified by materiality, in which case such representations and
warranties shall be true and correct in all respects) on and as of the date of,
and after giving effect to, such Borrowing and after giving effect to, the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided, that, the representations and warranties contained in
Sections 3.04(b), 3.06 (other than clause (a)(ii) thereof) and 3.10 shall be
deemed made, and shall be required to be true and correct, only on the Closing
Date.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)    If the applicable Borrower is a Designated Borrower, the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the reasonable satisfaction of the Administrative Agent.

(d)    In the case of a Borrowing or Letter of Credit to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable Issuing Bank (in the case of any Letter
of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Borrowing or Letter of Credit to be denominated in the
relevant Alternative Currency.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the Credit
Parties on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, Parent

 

70



--------------------------------------------------------------------------------

(with respect to Section 5.01 and Section 5.02) and each of the Credit Parties
(with respect to Section 5.03 through Section 5.09) covenants and agrees with
the Lenders that:

Section 5.01.    Financial Statements and Other Information.

Parent will furnish to the Administrative Agent (with copies for each Lender):

(a)    within 100 days after the end of each fiscal year of Parent, its audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Parent and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP (the Lenders agree that Parent’s obligations under this paragraph
(a) may be satisfied in respect of any fiscal year by delivery to the
Administrative Agent, with copies for each Lender, within 100 days after the end
of such fiscal year of its annual report for such fiscal year on Form 10-K as
filed with the SEC);

(b)    within 55 days after the end of each of the first three fiscal quarters
of each fiscal year of Parent, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of Parent
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (the Lenders agree that Parent’s obligations under this
paragraph (b) may be satisfied in respect of any fiscal quarter by delivering to
the Administrative Agent, with copies for each Lender, within 55 days after the
end of such fiscal quarter of its quarterly report for such fiscal quarter on
Form 10-Q as filed with the SEC);

(c)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer of Parent (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto and (ii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the audited financial statements referred
to in Section 3.04(a)(i) and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate;

 

71



--------------------------------------------------------------------------------

(d)    promptly after the same become publicly available or upon transmission or
receipt thereof, copies of all periodic and other reports, proxy statements and
other materials filed by any Credit Party or any of its Subsidiaries with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
the SEC, or with any national securities exchange, or distributed by any Credit
Party to its shareholders generally, as the case may be, provided that, with
respect to materials filed with any national securities exchange, only material
filings shall be required to be delivered pursuant to this paragraph (d); and

(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of any Credit Party or
any of its Subsidiaries, or compliance with the terms of this Credit Agreement,
as the Administrative Agent or any Lender (acting through the Administrative
Agent) may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website on the Internet at the website address listed
on Schedule 10.01; or (ii) on which such documents are posted on Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent). The Administrative Agent shall
have no obligation to request the posting or other electronic delivery of the
documents referred to above.

Each Credit Party hereby acknowledges that the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of Parent hereunder (collectively,
“Parent Materials”) by posting the Parent Materials on IntraLinks, SyndTrak,
Clearpar or another similar electronic system (the “Platform”).

Section 5.02.    Notices of Material Events.

Parent will furnish to the Administrative Agent and each Lender promptly after
any Responsible Officer of a Credit Party obtains knowledge thereof, written
notice of the following:

(a)    the occurrence of any Default;

(b)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(c)    the revocation of any license, permit, authorization, certificate,
qualification or accreditation of any Credit Party or any of its Subsidiaries by
any Governmental Authority if all such revocations in the aggregate could
reasonably be expected to have a Material Adverse Effect;

(d)    a change in rating for the Index Debt by either Moody’s or S&P; and

(e)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

 

72



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of Parent setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.03.    Existence; Conduct of Business.

Such Credit Party will, and will cause each of its Subsidiaries to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business, except in the case of any
such Subsidiary (other than a Borrower) where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect; provided that the
foregoing shall not prohibit (i) any merger, consolidation, liquidation,
dissolution or stock or asset sale permitted under Section 6.03 or (ii) the
conversion of a Subsidiary (other than a Borrower) into a limited liability
company, a corporation or other organizational form.

Section 5.04.    Payment of Taxes.

Such Credit Party will, and will cause each of its Subsidiaries to, pay its tax
obligations, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Credit Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

Section 5.05.    Maintenance of Properties; Insurance.

Such Credit Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all of its property in good working order and condition, ordinary wear
and tear excepted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations or
maintain a system or systems of self-insurance or assumption of risk which
accords with the practices of similar businesses.

Section 5.06.    Books and Records; Inspection Rights.

Such Credit Party will, and will cause each of its Subsidiaries to, keep proper
books of record and account in which full, true and materially correct entries
are made of all dealings and transactions in relation to its business and
activities. Such Credit Party will, and will cause each of its Subsidiaries to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice (and at their own expense, unless an Event of
Default has occurred and is continuing), to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
in each case during normal business but not more than once per year unless an
Event of Default has occurred and is continuing; provided, however, that (a) all
visits or discussions by any Lender shall be coordinated through the
Administrative Agent and (b) a Responsible Officer of a Credit Party shall be
present during any discussions with any independent public accountants.

 

73



--------------------------------------------------------------------------------

Section 5.07.    Compliance with Laws.

Such Credit Party will, and will cause each of its Subsidiaries to, comply with
all laws, rules, regulations and orders of any Governmental Authority applicable
to it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Such Credit Party will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by such Credit Party, its
Subsidiaries and their respective directors, officers, employees and agents with
applicable anti-corruption laws, anti-money laundering laws and applicable
Sanctions.

Section 5.08.    Use of Proceeds.

The proceeds of the Loans and the Letters of Credit will be used for the
purposes described in Section 3.13. No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, for any purpose
that entails a violation of Regulations U or X of the Board.

Section 5.09.    Maintenance of Accreditation, Etc.

Such Credit Party will preserve and maintain, and cause each of its Subsidiaries
to preserve and maintain, all licenses, permits, authorizations, certifications
and qualifications (including, without limitation, those qualifications with
respect to solvency and capitalization) required, except where the failure to do
so would not result in a Material Adverse Effect.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, each of the Credit Parties covenants and agrees with the
Lenders that:

Section 6.01.    Indebtedness.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any other Indebtedness or liability on
account of borrowed money, represented by any notes, bonds, debentures or
similar obligations, or on account of the deferred purchase price of any
property, or any other deposits, advance or progress payments under contracts,
except (without duplication so that Indebtedness that meets any one of the
exceptions below shall not count against any other exception below):

(a)    Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents;

 

74



--------------------------------------------------------------------------------

(b)    Indebtedness of the Credit Parties and their Subsidiaries consisting of
Capital Lease Obligations or Indebtedness incurred to provide all or a portion
of the purchase price or cost of construction of an asset provided that (i) such
Indebtedness when incurred shall not exceed the purchase price or cost of
construction of such asset and (ii) no such Indebtedness shall be refinanced for
a principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing, except, in either case, to the extent such
Indebtedness is secured by Liens permitted under Section 6.02;

(c)    Indebtedness of any Credit Party to any other Credit Party or any
Subsidiary of any Credit Party or of any Subsidiary of any Credit Party to any
Credit Party or any other Subsidiary of any Credit Party;

(d)    Indebtedness secured by Liens to the extent permitted under Section 6.02;

(e)    Other unsecured Indebtedness of the Credit Parties and their
Subsidiaries; provided that, in the case of such Indebtedness incurred by any
Credit Party, such Indebtedness is not senior in right of payment to the payment
of the Indebtedness arising or existing under this Credit Agreement and the
other Credit Documents; and

(f)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.

Section 6.02.    Liens.

Such Credit Party will not, and will not permit any of its Subsidiaries to,
create, incur, assume or permit to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired by it, except
(without duplication so that Liens that meet any one of the exceptions below
shall not count against any other exception below):

(a)    Liens pursuant to any Credit Document;

(b)    Liens existing on the date hereof and listed on Schedule 6.02 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
and (iii) the direct or any contingent obligor with respect thereto is not
changed;

(c)    Liens on any property or asset acquired (whether by merger,
consolidation, purchase, lease or otherwise), constructed or improved by Parent
or any Subsidiary after the date hereof which are created or assumed prior to,
contemporaneously with, or within 360 days after, such acquisition, construction
or improvement, to secure or provide for the payment of all or any part of the
cost of such acquisition, construction or improvement (including related
expenditures capitalized for federal income tax purposes in connection
therewith) incurred after the date hereof;

(d)    Liens on any property or asset existing at the time of acquisition
thereof, whether by merger, consolidation, purchase, lease or otherwise;

 

75



--------------------------------------------------------------------------------

(e)    Liens in favor of, or which secure, Indebtedness owing to Parent or any
other Credit Party;

(f)    Liens in favor of the United States or any state thereof, or any
department, agency, or instrumentality or political subdivision thereof, or
political entity affiliated therewith, or in favor of any other country, or any
political subdivision thereof, to secure partial, progress, advance or other
payments, or other obligations, pursuant to any contract or statute, or to
secure any Indebtedness incurred for the purpose of financing all or any part of
the cost of acquiring, constructing or improving the property subject to such
Liens (including Liens incurred in connection with pollution control, industrial
revenue or similar financings);

(g)    Liens imposed by law, such as mechanics’, workmen’s, repairmen’s,
materialmen’s, carriers’, warehousemen’s, vendors’ or other similar Liens
arising in the ordinary course of business, or governmental (federal, state or
municipal) Liens arising out of contracts for the sale of products or services
by Parent or any Subsidiary, or deposits or pledges to obtain the release of any
of the foregoing;

(h)    pledges or deposits under workmen’s compensation, unemployment insurance,
or similar legislation and Liens of judgments thereunder which are not currently
dischargeable, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of money) or leases to which Parent or any
Subsidiary is a party, or deposits to secure public or statutory obligations of
Parent or any Subsidiary, or deposits in connection with obtaining or
maintaining self-insurance or to obtain the benefits of any law, regulation or
arrangement pertaining to workmen’s compensation, unemployment insurance, old
age pensions, social security or similar matters, or deposits of cash or
obligations of the United States to secure surety, appeal or customs bonds to
which Parent or any Restricted Subsidiary is a party, or deposits in litigation
or other proceedings such as, but not limited to, interpleader proceedings;

(i)    Liens created by or resulting from any litigation or other proceeding
which is being contested in good faith by appropriate proceedings, including
Liens arising out of judgments or awards against Parent or any Subsidiary with
respect to which Parent or such Subsidiary is in good faith prosecuting an
appeal or proceedings for review; or Liens incurred by Parent or any Subsidiary
for the purpose of obtaining a stay or discharge in the course of any litigation
or other proceeding to which Parent or such Subsidiary is a party;

(j)    Liens for taxes or assessments or governmental charges or levies not yet
due or delinquent, or which can thereafter be paid without penalty, or which are
being contested in good faith by appropriate proceedings;

(k)    Liens consisting of easements, rights-of-way, zoning restrictions,
restrictions on the use of real property, and defects and irregularities in the
title thereto, landlords’ Liens and other similar Liens and encumbrances none of
which interfere materially with the use of the property covered thereby in the
ordinary course of the business of Parent or such Subsidiary and which do not,
in the opinion of Parent, materially detract from the value of such properties;

 

76



--------------------------------------------------------------------------------

(l)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s Liens, rights of setoff or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution; provided that (i) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by Parent
or the applicable Subsidiary in excess of those set forth by regulations
promulgated by the Federal Reserve Board and (ii) such deposit account is not
intended to provide collateral to the depository institution;

(m)    any extension, renewal or replacement (or successive extensions, removals
or replacements) as a whole or in part, of any Lien referred to in the foregoing
clauses (a) to (p), inclusive; provided that (i) such extension, renewal or
replacement Lien shall be limited to all or a part of the same property, shares
of stock or Indebtedness that secured the Lien extended, renewed or replaced
(plus improvements on such property) and (ii) the Indebtedness secured by such
Lien at such time is not increased;

(n)    Liens securing Indebtedness in respect of Capital Lease Obligations;
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;

(o)    Liens, if any, arising in respect of any factoring, assignment or sales
of accounts receivable or similar arrangements; and

(p)    Liens securing other Indebtedness or obligations in an aggregate amount
for all Credit Parties and their Subsidiaries not exceeding at any time the
greater of (x) 20% of Consolidated Net Tangible Assets as at the end of the
immediately preceding fiscal quarter and (y) $4.0 billion.

Section 6.03.    Fundamental Changes.

Such Credit Party will not, and will not permit any of its Subsidiaries that,
individually or in the aggregate, represent all or substantially all of the
assets of Parent and its Subsidiaries taken as a whole to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of Parent and its Subsidiaries taken as a whole, in each case, whether
now owned or hereafter acquired, or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person (other than the Borrowers) may
merge into a Credit Party in a transaction in which such Credit Party is the
surviving entity, (ii) any Person (other than the Borrowers), including any
Affiliate, may merge with any Subsidiary of a Credit Party in a transaction in
which the surviving entity is a Subsidiary of a Credit Party, (iii) any
Subsidiary (other than the Borrowers) of a Credit Party may sell, transfer,
lease or otherwise dispose of its assets or stock to a Credit Party or to
another

 

77



--------------------------------------------------------------------------------

Subsidiary of a Credit Party, (iv) any Subsidiary (other than the Borrowers) of
a Credit Party may liquidate or dissolve or any Credit Party or any of its
Subsidiaries may sell, transfer, lease or otherwise dispose of any assets if, in
each case, such sale, transfer, lease or other disposition does not involve all
or substantially all of the assets of Parent and its Subsidiaries taken as a
whole, (v) any Credit Party and any of its Subsidiaries may sell immaterial
businesses, including Subsidiaries, in the ordinary course of business and
(vi) any Subsidiary of a Credit Party formed for the purpose of acquiring a
Person or a minority interest in any Person may merge into such Person.

Section 6.04.    Business Activity.

Such Credit Party will not, nor will Parent permit any of its Significant
Subsidiaries to, alter the character of its business in any material respect
from that conducted as of the Closing Date; it being understood that this
Section 6.04 shall not prohibit the Credit Parties, or any Significant
Subsidiaries of Parent, from conducting any business or business activities
incidental or related to such business as carried on as of the Closing Date or
any business or activity that is reasonably similar or complementary thereto or
a reasonable extension, development or expansion thereof or ancillary thereto.

Section 6.05.    Sanctions.

Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction, in
a manner that would result in a violation by any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent or otherwise, of any Sanctions.

Section 6.06.    Anti-Corruption Laws; Anti-Money Laundering Laws.

Such Credit Party will not, nor will it permit any of its Subsidiaries to,
directly or indirectly, use the proceeds of any Loan or any Letter of Credit for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, the Patriot Act, The Currency and Foreign
Transactions Reporting Act (also known as the “Bank Secrecy Act”) or other
similar legislation in other jurisdictions, if applicable.

ARTICLE VII

Events of Default

Section 7.01.    Events of Default.

If any of the following events (“Events of Default”) shall occur:

(a)    any Credit Party shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, and in the currency required hereunder, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

78



--------------------------------------------------------------------------------

(b)    any Credit Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in Section 7.01(a)) payable
under this Credit Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of any
Credit Party or any of its Subsidiaries in or in connection with this Credit
Agreement or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Credit Agreement or any amendment or modification hereof,
shall prove to have been incorrect in any material respect when made or deemed
made;

(d)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to such Credit
Party’s existence) or 5.08 or in Article VI;

(e)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Credit Agreement (other than those specified in
Section 7.01(a), (b) or (d)), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent (given at
the request of any Lender) to the Credit Parties;

(f)    any Credit Party or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of Material Indebtedness, when and as the same shall become due and payable
(subject to any applicable grace periods or notice requirements);

(g)    the Borrower, Parent or any Subsidiary shall default in the performance
of any obligation in respect of any Material Indebtedness or any “change of
control” (or equivalent term) shall occur with respect to any Material
Indebtedness, in each case, that results in Material Indebtedness becoming due
prior to its scheduled maturity or that enables or permits (subject to any
applicable grace periods or notice requirements) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, (ii) the Indebtedness under this Credit
Agreement, (iii) any “change of control” put arising as a result of any
acquisition of any Subsidiary so long as any such Indebtedness that is put in
accordance with the terms of such Indebtedness is paid as required by the terms
of such Indebtedness or (iv) any required repurchase, repayment or redemption of
(or offer to repurchase, repay or redeem) any Indebtedness that was incurred for
the specified purpose of financing all or a portion of the consideration for a
merger or acquisition; provided that such repurchase, repayment or redemption
(or offer to repurchase, repay or redeem) results solely from the failure of
such merger or acquisition to be consummated;

 

79



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or any Significant Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership, examinership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, examiner, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or any
Significant Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 60 days (or for
the case of Parent or any Irish incorporated entity shall continue undismissed
for 14 days) or an order or decree approving or ordering any of the foregoing
shall be entered;

(i)    any Credit Party or any Significant Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership, examinership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 7.01(h),
(iii) apply for or consent to the appointment of a receiver, examiner, trustee,
custodian, sequestrator, conservator or similar official for any Credit Party or
any Significant Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)    any Credit Party or any Significant Subsidiary shall become unable, admit
in writing its inability to pay, or fail generally to pay its debts as they
become due;

(k)    one or more judgments or decrees shall be rendered against any Credit
Party, any Significant Subsidiary or any combination thereof and the same shall
not have been paid, vacated, discharged, stayed or bonded pending appeal within
75 days from the entry thereof that involves in the aggregate a liability (not
paid or fully covered by insurance) of $200,000,000 or more;

(l)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

(m)    a Change in Control shall occur; or

(n)    this Credit Agreement, any promissory note delivered pursuant to
Section 2.09(e) or any Guaranty shall, for any reason, cease to be in full force
and effect, or any Credit Party shall contest in writing the validity or
enforceability hereunder or under any such promissory note, in each case, other
than in accordance with the terms hereof and thereof;

 

80



--------------------------------------------------------------------------------

then, in every such event (other than an event with respect to any Credit Party
described in Section 7.01 (h) or (i)), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately (and the Commitments shall terminate),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers; and in case of any event with respect to any
Credit Party described in Section 7.01(h) or (i), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.

ARTICLE VIII

The Administrative Agent

Section 8.01.    Appointment and Authority.

Each of the Lenders and each Issuing Bank hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Banks, and neither the Company nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Document (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02.    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Parent or any of its Subsidiaries or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

81



--------------------------------------------------------------------------------

Section 8.03.    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Credit Agreement and in the other Credit Documents.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and

(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02 and Section 7.01) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Company, a Lender or an Issuing Bank.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Credit Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this Credit
Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

82



--------------------------------------------------------------------------------

Section 8.04.    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 8.05.    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

Section 8.06.    Resignation of Administrative Agent.

(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Banks and the Company. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, upon the
Company’s prior written approval (which approval shall not be unreasonably
withheld, conditioned or delayed and shall not be required during the
continuance of an Event of Default), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives

 

83



--------------------------------------------------------------------------------

notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Banks, appoint, with the Company’s prior written
approval (which approval shall not be unreasonably withheld, conditioned or
delayed and shall not be required during the continuance of an Event of
Default), a successor Administrative Agent meeting the qualifications set forth
above, provided that in no event shall any such successor Administrative Agent
be a Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, upon the Company’s
prior written approval (which approval shall not be unreasonably withheld,
conditioned or delayed and shall not be required during the continuance of an
Event of Default), appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or any Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each Issuing Bank directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents (if not already discharged therefrom as provided
above in this Section). The on-going fees payable by the Company to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Credit Documents, the provisions of this Article and
Section 10.03 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Credit
Documents, including (x) holding any Cash Collateral on behalf of any of the
Lenders and (y) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

 

84



--------------------------------------------------------------------------------

(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank. If Bank of
America resigns as an Issuing Bank, it shall retain all the rights, powers,
privileges and duties of an Issuing Bank hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as Issuing
Bank and all LC Exposure with respect thereto, including the right to require
the Lenders to make ABR Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.05(c). Upon the appointment by the Company of a
successor Issuing Bank hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank, (b) the retiring Issuing Bank shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents, and
(c) the successor Issuing Bank shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

Section 8.07.    Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Credit Agreement. Each Lender and each Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

Section 8.08.    No Other Duties., Etc.

Anything herein to the contrary notwithstanding, none of the Arrangers or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Credit Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.

Section 8.09.    Administrative Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

85



--------------------------------------------------------------------------------

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent under Sections 2.05(h) and (i), 2.11 and 10.03) allowed in such judicial
proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Banks, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.11 and 10.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Borrowers under the Credit Documents or the
rights of any Lender or any Issuing Bank to authorize the Administrative Agent
to vote in respect of the claim of any Lender or any Issuing Bank in any such
proceeding.

Section 8.10.    Indemnification of Administrative Agent.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), pro rata, and hold harmless each Agent-Related Person
from and against any and all Indemnified Liabilities incurred by it; provided,
however, that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Person’s gross negligence or willful misconduct as determined in a final,
non-appealable judgment of a court of competent jurisdiction; provided, however,
that no action taken in accordance with the directions of the Required Lenders
shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section. Without limitation of the foregoing, each Lender shall
reimburse the Administrative Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including attorney costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Credit Agreement, any other Credit
Document, or any document contemplated by or referred to herein, to the extent
that the Administrative Agent is not reimbursed for such expenses by or on
behalf of the Company. The undertaking in this Section shall survive termination
of the Commitments, the payment of all obligations hereunder and the resignation
or replacement of the Administrative Agent.

 

86



--------------------------------------------------------------------------------

Section 8.11.    Guaranty Matters

Without limiting the provisions of Section 8.09, the Lenders and the Issuing
Banks irrevocably authorize the Administrative Agent to, and the Administrative
Agent hereby agrees with the Credit Parties that the Administrative Agent shall,
with the consent of the Required Lenders, release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Credit Documents or, in the case of
Medtronic, if Medtronic certifies to the Administrative Agent that it is not an
obligor (as borrower, guarantor or otherwise) in respect of Indebtedness (a) for
borrowed money consisting of bonds, debentures, notes or other similar debt
securities issued in (i) a public offering registered under the Securities Act,
(ii) a private placement to institutional investors that is resold in accordance
with Rule 144A or Regulation S under the Securities Act, or (iii) a placement to
institutional investors, or (b) under syndicated or commercial bank loan credit
facilities, in an aggregate outstanding principal amount (in respect of borrowed
money described in clause (a)) or aggregate commitment (in respect of facilities
described in clause (b)) of $1 billion or more (other than (a) Indebtedness
owing to Parent or any of its Subsidiaries, (b) Indebtedness under any Credit
Document and (c) Capital Lease Obligations).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 8.11.

Section 8.12.    Certain ERISA Matters

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Credit Party, that at least one of the
following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans in connection
with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement,

 

87



--------------------------------------------------------------------------------

(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Credit Party, that none of the
Administrative Agent or any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Lender involved in the Loans, the
Letters of Credit, the Commitments and this Credit Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Credit Agreement, any Credit Document or any documents related
to hereto or thereto).

As used in this Section:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

88



--------------------------------------------------------------------------------

ARTICLE IX

Guaranty

Section 9.01.    The Guaranty.

Each Guarantor (other than the Company), jointly and severally, hereby
irrevocably and unconditionally guarantees to each Lender and the Administrative
Agent the full and punctual payment (whether at stated maturity, upon
acceleration or otherwise) of the principal of and interest on the Loans made to
the Borrowers pursuant to this Credit Agreement, and the full and punctual
payment of all other amounts payable by the Borrowers under this Credit
Agreement or any of the other Credit Documents. The Company, jointly and
severally with the other Guarantors, hereby irrevocably and unconditionally
guarantees to each Lender and the Administrative Agent the full and punctual
payment (whether at stated maturity, upon acceleration or otherwise) of the
principal of and interest on the Loans made to the Designated Borrowers pursuant
to this Credit Agreement, and the full and punctual payment of all other amounts
payable by the Designated Borrowers under this Credit Agreement or any of the
other Credit Documents. Upon failure by any Borrower to pay punctually any such
amount, the applicable Guarantors shall forthwith on demand pay the amount not
so paid at the place and in the manner specified in this Credit Agreement (the
“Guaranteed Obligations”).

Section 9.02.    Nature of Guaranty Unconditional.

(a)    Each Guarantor agrees that its obligations under this Article IX shall be
irrevocable, unconditional and absolute and, without limiting the generality of
the foregoing, shall not be released, discharged or otherwise affected by:

(i)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligation of any Borrower under this Credit Agreement or any
other Credit Document, by operation of law or otherwise;

(ii)    any modification or amendment of or supplement to this Credit Agreement
or any other Credit Document;

(iii)    any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower under this Credit Agreement
or any other Credit Document;

(iv)    any change in the organizational existence, structure or ownership of
any Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or its assets or any resulting release or
discharge of any obligation of any Borrower contained in this Credit Agreement
or any other Credit Document;

(v)    the existence of any claim, set-off or other rights such Guarantor may
have at any time against any Borrower, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or any unrelated transactions;
provided that nothing herein shall prevent the assertion of any such claim by
separate suit or compulsory counterclaim;

(vi)    any illegality, invalidity or unenforceability relating to or against
any Borrower for any reason of this Credit Agreement or any other Credit
Document, or any provision of applicable law or regulation purporting to
prohibit the Borrowing by any Borrower or the payment by any Borrower or any
other Guarantor of the principal of or interest on the Loans or any other amount
payable by it under this Credit Agreement or any other Credit Document; or

 

89



--------------------------------------------------------------------------------

(vii)    any other act or omission to act or delay of any kind by any Borrower,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever which might, but for the provisions of this clause
(vii), constitute a legal or equitable discharge of such Guarantor’s obligations
hereunder.

(b)    Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower and any other Guarantor or any
other Person or against any other guarantee for the Guaranteed Obligations or
any right of offset with respect thereto, and any failure by the Administrative
Agent or any Lender to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Borrowers and any other Guarantor
or any other Person or to realize upon any such guarantee or to exercise any
such right of offset, or any release of any Borrower and any other Guarantor or
any other Person or any such guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

Section 9.03.    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances.

Except as set forth in Section 9.08, each Guarantor’s obligations under this
Article IX shall remain in full force and effect until the Commitments shall
have terminated in full and the principal of and interest on the Loans and all
other amounts payable by the Borrowers under this Credit Agreement and each
other Credit Document shall have been paid in full. If at any time any payment
of the principal of or interest on the Loans or any other amount payable by the
Borrowers under this Credit Agreement or any other Credit Document is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of any Borrower or otherwise, the obligations of each Guarantor
under this Article IX with respect to such payment shall be reinstated at such
time as though such payment had been due but not made at such time.

Section 9.04.    Waiver by the Borrowers.

Each Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and any notice not provided for herein, as well as any requirement that
at any time any action be taken by any Person against any Borrower, any other
Guarantor or any other Person.

 

90



--------------------------------------------------------------------------------

Section 9.05.    Subrogation.

Each Guarantor irrevocably waives any and all rights to which it may be
entitled, by operation of law or otherwise, upon making any payment pursuant to
this Article IX, to be subrogated to the rights of the payee against the
Borrowers with respect to such payment or against any direct or indirect
security therefor, or otherwise to be reimbursed, indemnified or exonerated by
or for the account of the Borrowers in respect thereof.

Section 9.06.    Stay of Acceleration.

If acceleration of the time for payment of any amount payable by any Borrower
under this Credit Agreement (or any promissory notes issued in connection with
same) is stayed upon the insolvency, bankruptcy or reorganization of such
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Credit Agreement shall nonetheless be payable by the Guarantors hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

Section 9.07.    Limitation on Obligations Guaranteed.

The obligations of each Guarantor under this Article IX shall be limited to an
aggregate amount equal to the largest amount that would not render such
Guarantor’s obligations under this Article IX subject to avoidance under the
United States Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Credit Agreement and the Guaranteed
Obligations.

Notwithstanding anything to the contrary contained in this Credit Agreement, the
obligations of Parent under this Article 9 shall exclude any obligation to the
extent that it would result in the relevant obligation constituting unlawful
financial assistance within the meaning of Section 82 of the Act.

Section 9.08.    Scheme.

The obligations and liabilities of each Guarantor under this Credit Agreement
shall not be affected by any reduction occurring in, or other arrangement being
made relating to the liabilities of any Credit Party to the Lenders as a result
of any arrangement or composition, made pursuant to any of the provisions of the
Act or any analogous provisions in any other jurisdiction or made pursuant to
any proceedings or actions whatsoever and whether or not following the
appointment of an administrator, administrative receiver, trustee, liquidator,
receiver or examiner or any similar officer or any analogous event occurring
under the laws of any relevant jurisdiction to any Credit Party or over all or a
substantial part of the assets (as the case may be) of any Credit Party and each
Guarantor hereby agrees with and to the Lenders and the Administrative Agent
that the amount recoverable by the Lenders from the Guarantors hereunder will be
and will continue to be the full amount which would have been recoverable by the
Lenders from the Guarantors in respect of each Guarantor’s liabilities had no
such arrangement or composition or event as aforesaid been entered into.

 

91



--------------------------------------------------------------------------------

Section 9.09.    Additional to Other Documents.

Each Guarantor agrees that its obligations contained in this Article IX shall be
additional to any other guarantee or security at any time held from such
Guarantor or any other Person in respect of all or any of the Guaranteed
Obligations.

ARTICLE X

Miscellaneous

Section 10.01.    Notices.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to any Credit Party, the Administrative Agent or any Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.01; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the

Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail, FpML messaging and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent,
provided that, the foregoing shall not apply to notices to any Lender or any
Issuing Bank pursuant to Article II if such Lender or such Issuing Bank, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

92



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE PARENT MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE PARENT MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE PARENT MATERIALS OR THE PLATFORM. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Credit Party, any Lender, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Credit Party’s
or the Administrative Agent’s transmission of Parent Materials or notices
through the Platform, any other electronic platform or electronic messaging
service or through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to any Credit Party,
any Lender, any Issuing Bank or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d)    Change of Address, Etc. Each of the Borrowers, the Guarantors, the
Administrative Agent and each Issuing Bank may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent and each Issuing Bank. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

93



--------------------------------------------------------------------------------

(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Borrowing Requests,
Interest Election Requests and Letter of Credit Applications) purportedly given
by or on behalf of a Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The applicable Borrower shall
indemnify the Administrative Agent, each Issuing Bank, each Arranger, each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of such Borrower. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

Section 10.02.    Waivers; Amendments.

(a)    No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Credit Agreement or consent to any departure by any Credit Party therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

(b)    Neither this Credit Agreement nor any provision hereof or any provision
of any other Credit Document may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Company, the
Guarantors and the Required Lenders and acknowledged by the Administrative Agent
or by the Company and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.17(b) or (c) in a manner that would alter the pro rata sharing of
payments required thereby,

 

94



--------------------------------------------------------------------------------

without the written consent of each Lender, (v) other than as provided in
Section 8.11 as in effect on the date hereof, release Parent, the Company and/or
Medtronic from the Guaranty in Article IX without the written consent of each
Lender, (vi) amend Section 1.06 or the definition of Alternative Currency
without the written consent of each Lender or (vii) change any of the provisions
of this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or any Issuing Bank hereunder without the prior
written consent of the Administrative Agent or such Issuing Bank, as the case
may be. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

(c)    Notwithstanding any provision herein to the contrary, if the
Administrative Agent and the Company acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Credit Agreement or any other Credit Document (including the schedules and
exhibits thereto), then the Administrative Agent and the Company shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Credit Agreement.

Section 10.03.    Expenses; Indemnity; Damage Waiver.

(a)    The Company shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of outside counsel for the
Administrative Agent, in connection with the preparation and administration of
this Credit Agreement or any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by any Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit issued by such Issuing Bank or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses incurred
by the Administrative Agent, any Issuing Bank or any Lender, including the fees
and disbursements of any outside counsel for the Administrative Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Credit Agreement, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

 

95



--------------------------------------------------------------------------------

(b)    The Company shall indemnify the Administrative Agent, each Issuing Bank,
each Arranger and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees and disbursements of any outside counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement or any agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the actual or proposed use of the
proceeds therefrom (including any refusal by an Issuing Bank to honor a demand
for payment under a Letter of Credit issued by it if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a Credit
Party or any of its directors, shareholders or creditors, an Indemnitee or any
other Person, and regardless of whether any Indemnitee is a party thereto (all
of the foregoing, collectively, the “Indemnified Liabilities”); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction to have (x) resulted from the gross negligence
or willful misconduct of such Indemnitee as finally determined in a
non-appealable judgment by a court of competent jurisdiction, (y) resulted from
a material breach of the Credit Documents by such Indemnitee as finally
determined in a non-appealable judgment by a court of competent jurisdiction or
(z) arise from disputes between or among Indemnitees (other than disputes
involving claims against the Administrative Agent or any of the Arrangers, in
each case, in their respective capacities as such in connection with its
syndication of the Loans and Commitments hereunder) that do not involve an act
or omission by any Credit Party or their respective subsidiaries. Paragraph
(b) of this Section shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, liabilities and related expenses arising
from any non-Tax claim.

(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent or any Issuing Bank under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or such Issuing Bank as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or such Issuing Bank in its capacity as such.

 

96



--------------------------------------------------------------------------------

(d)    To the extent permitted by applicable law, the Credit Parties shall not
assert, and hereby waive, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan, Letter of Credit or the use of the proceeds thereof.
No Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby if
such Indemnitee has used reasonable care in the distribution of such information
or other materials distributed by it.

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 10.04.    Successors and Assigns.

(a)    The provisions of this Credit Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their respective rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by any
Borrower without such consent shall be null and void); provided, however, that
no such consent shall be required for any transaction permitted under
Section 6.03. Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.

(b)    Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Credit Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it); provided that (i) each
of the Company and the Administrative Agent must give their prior written
consent to such assignment except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund with respect thereto, and in the case
of an assignment of all or a portion of a Commitment or any Lender’s obligations
in respect of its LC Exposure, each of the Issuing Banks must give their prior
written consent to such assignment (which consent, in each case, shall not be
unreasonably withheld or delayed, it being understood that the Company may
withhold consent with respect to an assignment to a Disqualified Lender);
provided further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof, (ii) except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund with respect thereto or an assignment of the entire
remaining amount of the assigning Lender’s Commitment, the amount of the
Commitment of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, except
in the case of an assignment of the entire remaining amount of the

 

97



--------------------------------------------------------------------------------

assigning Lender’s Commitment, unless each of the Company and the Administrative
Agent otherwise consent and, after giving effect to such assignment, the
assigning Lender and its Affiliates and the Approved Funds with respect to such
Lender shall have a Commitment of at least $5,000,000 unless each of the Company
and the Administrative Agent otherwise consents, (iii) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Credit Agreement, (iv) the parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (unless waived by the Administrative Agent in its sole discretion), (v)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire and (vi) no such assignment shall be made
to a natural person; provided further that any consent of the Company otherwise
required under this paragraph shall not be required if an Event of Default has
occurred and is continuing. Upon acceptance and recording pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Credit Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Credit Agreement (and, in the case of an Assignment and Assumption covering all
of the assigning Lender’s rights and obligations under this Credit Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.15, 2.16 and 10.03 and shall continue to be
bound by Section 8.10, in each case as relates to matters arising before such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Company and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Applicable Percentage. Notwithstanding the foregoing, in the event that
any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Credit Agreement until such
compliance occurs.

 

98



--------------------------------------------------------------------------------

(c)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assumption Agreement and each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive (absent manifest error), and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Credit Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender.

(d)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph.

(e)    Any Lender may, without the consent of the Company, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Credit Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Credit Agreement shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (iii) the Borrowers, the Administrative Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Credit Agreement. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (f) of this Section, the Borrowers agree that
each Participant shall be entitled to the benefits of Sections 2.14, 2.15 and
2.16 (subject to the requirements and limitations therein, including the
requirements under Section 2.16(e)) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section.

 

99



--------------------------------------------------------------------------------

(f)    A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.16 unless (i) in the case of a Participant that would be a Foreign
Lender if it were a Lender, the Company is notified of the participation sold to
such Participant and (ii) such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.16(e) as though it were a Lender. Each
Lender that sells a participation shall maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Credit Agreement (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under this Credit Agreement) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Credit Agreement to secure obligations of
such Lender, including any such pledge or assignment to a Federal Reserve Bank
or any central bank having jurisdiction over such Lender, and this Section shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such assignee for such Lender
as a party hereto.

(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”) of
such Granting Lender, identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company, the option to
provide to the Borrowers all or any part of any Loan that such Granting Lender
would otherwise be obligated to make to the Borrowers pursuant to Section 2.01;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC and (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Loan, the Granting Lender shall be
obligated to make such Loan pursuant to the terms hereof. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by the Granting Lender. Each party
hereto hereby agrees that no SPC shall be liable for any payment under this
Credit Agreement for which a Lender would otherwise be liable, for so long as,
and to the extent, the related Granting Lender makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or similar

 

100



--------------------------------------------------------------------------------

proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this
Section 10.04 or in Section 10.12, any SPC may (i) with notice to, but without
the prior written consent of, the Company or the Administrative Agent and
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions
providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans and (ii) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of a surety, guarantee or credit or liquidity
enhancement to such SPC.

Section 10.05.    Survival.

All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Credit Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Credit Agreement and the making of any Loans and issuance of
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Credit Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 10.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Credit Agreement or any provision hereof.

Section 10.06.    Counterparts; Integration; Effectiveness.

This Credit Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Credit Agreement and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Credit Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Credit Agreement by telecopy shall be effective as
delivery of a manually executed counterpart of this Credit Agreement.

 

101



--------------------------------------------------------------------------------

Section 10.07.    Severability.

Any provision of this Credit Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 10.07, if and to the
extent that the enforceability of any provisions in this Credit Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent or any Issuing Bank, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.08.    Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other indebtedness at any
time owing by such Lender, such Issuing Bank or such Affiliate to or for the
credit or the account of the Borrowers or any other Credit Party against any of
and all the obligations of the Borrowers or any other Credit Party now or
hereafter existing under this Credit Agreement held by such Lender, such Issuing
Bank or such Affiliate, irrespective of whether or not such Lender, Issuing Bank
or Affiliate shall have made any demand under this Credit Agreement and although
such obligations may be unmatured or are owed to a branch office or Affiliate of
such Lender or such Issuing Bank different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.22
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank or their respective Affiliates may have.

Section 10.09.    Governing Law; Jurisdiction; Consent to and Appointment for
Service of Process.

(a)    This Credit Agreement shall be construed in accordance with and governed
by the law of the State of New York.

(b)    Each party hereto hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party hereto or any related party of the foregoing
in any way relating to this Credit Agreement or the transactions relating
hereto, in any forum other than the Supreme Court of the State of New York
sitting in New York County or of the United States District

 

102



--------------------------------------------------------------------------------

Court of the Southern District of New York, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York state court or, to the fullest extent permitted by applicable law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Credit Agreement shall affect any right that the Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Credit Agreement against the Credit Parties or their
properties in the courts of any jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Credit Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Credit Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.01 and, in the case of
Parent and the Company, such Credit Party hereby irrevocably appoints Medtronic
as its agent for service of process in respect of any proceedings in New York.
Nothing in this Credit Agreement will affect the right of any party to this
Credit Agreement to serve process in any other manner permitted by law.

Section 10.10.    WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

103



--------------------------------------------------------------------------------

Section 10.11.    Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Credit Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Credit Agreement.

Section 10.12.    Confidentiality.

Each of the Administrative Agent, the Issuing Banks and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ and its Approved
Funds’ directors, officers, employees and agents, including accountants, legal
counsel and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) on a
confidential basis to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent, and only to the extent, required by
applicable laws or regulations or by any subpoena or similar legal process,
provided that the Person required to disclose such information shall take
reasonable efforts (at the Company’s expense) to ensure that any Information so
disclosed shall be afforded confidential treatment, (d) to any other party to
this Credit Agreement, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Credit Agreement or
the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, (i) to any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Credit Agreement, and (ii) to any direct or
indirect contractual counterparties (or the professional advisors thereto) to
any swap or derivative transaction relating to a Borrower and its obligations,
(g) on a confidential basis to (i) any rating agency in connection with rating
Parent, the Borrowers or any of their respective Subsidiaries or this Credit
Agreement or (ii) the CUSIP Service Bureau or any successor agency in connection
with the issuance and monitoring of CUSIP numbers with respect to this Credit
Agreement, (h) with the consent of the Company or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Company who is not, to the knowledge of the Administrative Agent, such Issuing
Bank or such Lender, under an obligation of confidentiality to the Company with
respect to such Information. For the purposes of this Section, “Information”
means all information received from the Company relating to any Credit Party or
its business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Company. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. In addition, the
Administrative Agent and the Lenders may disclose the existence of this Credit
Agreement and information about this Credit Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Credit
Agreement, the other Credit Documents, and the Commitments, excluding any
confidential information relating to the business of Parent or any of its
Subsidiaries.

 

104



--------------------------------------------------------------------------------

Section 10.13.    Patriot Act Notice.

Each Lender that is subject to the Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”) and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies each Credit
Party that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies such Credit Party, which
information includes the name and address of such Credit Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Credit Party in accordance with the Patriot Act.
The Credit Parties or their respective Subsidiaries shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act.

Section 10.14.    Electronic Execution of Assignments and Certain Other
Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this Credit
Agreement and the transactions contemplated hereby (including without
limitation, Assignment and Assumptions, amendments or other modifications,
Borrowing Requests, Interest Election Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

Section 10.15.    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Credit Party acknowledges and agrees
that: (i) (A) the arranging and other services regarding this Credit Agreement
provided by the Administrative Agent, the Arrangers, the Issuing Banks and the
Lenders are arm’s-length commercial transactions between each Credit Party and
its Affiliates, on the one hand, and the Administrative Agent, the Arrangers,
the Issuing Banks and the Lenders, on the other hand, (B) each Credit Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Credit Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) the
Administrative Agent, each Arranger, each Issuing Bank and each Lender each is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Credit

 

105



--------------------------------------------------------------------------------

Party or any of its Affiliates, or any other Person and (B) none of the
Administrative Agent, any Arranger, any Issuing Bank or any Lender has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and (iii) the Administrative Agent,
the Arrangers, the Issuing Banks and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of any Credit Party and its Affiliates, and none of the
Administrative Agent, any Arranger, any Issuing Bank or any Lender has any
obligation to disclose any of such interests to any Credit Party or its
Affiliates. To the fullest extent permitted by law, each Credit Party hereby
waives and releases any claims that it may have against the Administrative
Agent, the Arrangers, the Issuing Banks and the Lenders with respect to any
breach or alleged breach of fiduciary duty in connection with any aspect of any
transaction contemplated hereby

Section 10.16.    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Credit Party in respect of any
such sum due from it to the Administrative Agent, any Lender or any Issuing Bank
hereunder or under the other Credit Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent, such Lender or
such Issuing Bank, as the case may be, of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent, any Lender or any Issuing Bank from any Credit Party in
the Agreement Currency, such Credit Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent, such
Lender or such Issuing Bank, as the case may be, against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent, such Lender or such Issuing Bank in such
currency, the Administrative Agent, such Lender or such Issuing Bank, as the
case may be, agrees to return the amount of any excess to such Credit Party (or
to any other Person who may be entitled thereto under applicable law).

Section 10.17.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Solely to the extent any Lender or Issuing Bank that is an EEA Financial
Institution is a party to this Credit Agreement and notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,

 

106



--------------------------------------------------------------------------------

may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or Issuing Bank that is an EEA Financial
Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Remainder of Page Intentionally Left Blank]

 

107



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Credit Agreement to be duly executed by their respective authorized officers as
of the day and year first written above.

 

MEDTRONIC GLOBAL HOLDINGS S.C.A., a Luxembourg corporate partnership limited by
shares (société en commandite par actions) represented by Medtronic Global
Holdings GP S.à.r.l. its General Partner, in turn acting by By:   /s/ Erik De
Gres Name:   Erik De Gres Title:   Manager

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MEDTRONIC, INC. By:   /s/ Jason Bristow Name:   Jason Bristow Title:   Treasurer

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Signed for and on behalf of MEDTRONIC PLC: By:   /s/ Jason Bristow Name:   Jason
Bristow Title:   Treasurer In the presence of: By:   /s/ Julie A. Daleiden
Witness Address: 710 Medtronic Pkwy.     Minneapolis, MN 55432 Name: Julie A.
Daleiden Occupation: Legal Administrative Assistant

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Anthea Del Bianco Name:
  Anthea Del Bianco Title:   Vice President

 

BANK OF AMERICA, N.A., as Lender and Issuing Bank By:   /s/ Yinghua Zhang Name:
  Yinghua Zhang Title:  

Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender and Issuing Bank By:   /s/ Ronnie Glenn Name:  
Ronnie Glenn Title:  

Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender and Issuing Bank By:   /s/ Patricia Guerra Heh Name:  
Patricia Guerra Heh Title:  

Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender and Issuing Bank By:   /s/ Ming K.
Chu Name:   Ming K. Chu Title:  

Director

 

By:   /s/ Virginia Cosenza Name:   Virginia Cosenza Title:  

Vice President

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender and Issuing Bank By:   /s/ Annie Carr Name:  
Annie Carr Title:  

Authorized Signatory

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as Lender and Issuing Bank By:   /s/ Alan
Vitulich Name:   Alan Vitulich Title:  

Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as Lender and Issuing Bank By:   /s/ Vanessa Chiu
Name:   Vanessa Chiu Title:  

Executive Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD. as Lender and Issuing Bank

By:   /s/ Raymond Ventura Name:   Raymond Ventura Title:  

Managing Director

 

Signature Page to Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01 — Commitments

 

LENDER

   COMMITMENT      APPLICABLE
PERCENTAGE     LC
COMMITMENT  

Bank of America, N.A.

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Citibank, N.A.

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Deutsche Bank AG New York Branch

   $ 437,500,000        12.5000000 %    $ 25,000,000  

JPMorgan Chase Bank, N.A.

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Barclays Bank PLC

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Goldman Sachs Bank USA

   $ 437,500,000        12.5000000 %    $ 25,000,000  

HSBC Bank USA, National Association

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Mizuho Bank, Ltd.

   $ 437,500,000        12.5000000 %    $ 25,000,000  

Total of Commitments

   $ 3,500,000,000        100.0000000 %    $ 200,000,000  